Case 9:19-bk-11573-MB         Doc 40 Filed 08/13/19 Entered 08/13/19 17:21:01               Desc
                               Main Document    Page 1 of 42

Richard E. Weltman (rew@weltmosk.com)
Michael L. Moskowitz (mlm@weltmosk.com)
Debra Kramer (dk@weltmosk.com)
Michele K. Jaspan (mkj@weltmosk.com)
Adrienne Woods (aw@weltmosk.com)
Melissa A. Guseynov (mag@weltmosk.com)
WELTMAN & MOSKOWITZ, LLP
Proposed Attorneys for Debtor/Debtor-in-Possession
270 Madison Avenue, Suite 1400
New York, New York 10016-0601
(212) 684-7800
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    )       Chapter 11 Case
In re:                                              )
                                                    )
                                                    )       Case No. 19-12417 (MEW)
 HVI CAT CANYON, INC.,                              )
                                                    )
                               Debtor.              )
                                                    )


                      NOTICE OF FILING OF CREDITOR MATRIX

PLEASE TAKE NOTICE that HVI Cat Canyon, Inc., as debtor and debtor in possession in the

above-captioned chapter 11 case (the “Debtor”), hereby files the consolidated list of the

Debtor’s creditors, attached hereto as Exhibit A.

Dated: August 13, 2019
       New York, New York


                                                    WELTMAN & MOSKOWITZ, LLP
                                                    Proposed Attorneys for Debtor/Debtor in
                                                    Possession

                                                    By: /s/ Michael L. Moskowitz
                                                         MICHAEL L. MOSKOWITZ
                                                    270 Madison Avenue, Suite 1400
                                                    New York, New York 10016
                                                    (212) 684-7800
Case 9:19-bk-11573-MB   Doc 40 Filed 08/13/19 Entered 08/13/19 17:21:01   Desc
                         Main Document    Page 2 of 42


                             Exhibit A

                          List of Creditors
Case 9:19-bk-11573-MB   Doc 40 Filed 08/13/19 Entered 08/13/19 17:21:01   Desc
                         Main Document    Page 3 of 42
           Case
4-W PETROLEO       9:19-bk-11573-MB
             INC. C/O DAMASCO &       DocCOMPRESSOR
                                      A&G   40 Filed PARTS,
                                                        08/13/19
                                                             INC       Entered 08/13/19   17:21:01
                                                                                 A&R WELDING, INC.        Desc
ASSOCS.                                Main
                                      2410     Document
                                           N. CHICO AVE      Page      4 of 42   14011 ANDERSON ST.
505 SANSOME STREET #1701              SOUTH EL MONTE, CA 91733-1613               PARAMOUNT, CA 90723
SAN FRANCISCO, CA 94111-3121




A. WILLIAM WADSWORTH                  AC PIPE & EQUIPMENT                         AC PUMPING UNIT, INC.
70 JANE ST.                           1250 E. 23RD. STREET, 2ND FLOO              2625 DAWSON AVENUE
NEW YORK, NY 10014                    SIGNAL HILL, CA 90755                       SIGNAL HILL, CA 90755




ACE PUMP                              ADAM B. FIRESTONE                           ADAM FAMILY TRUST
848-A W. CENTURY                      620 MCMURRAY ROAD                           2101 SINTON RD.
SANTA MARIA, CA 93455                 BUELLTON, CA 93427                          SANTA MARIA, CA 93456




ADOLPH J. & LINDA D. BELASQUEZ        ADRIAN S. ANDRADE                           ADVANCED DISCOVERY INC.
140 MARION BLVD.                      LAW OFFCS OF ADRIAN S. ANDRADE &            PO BOX 102242
FULLERTON, CA 92635-352               ASSOC.                                      ATLANTA, GA 30368-2242
                                      211 E. FESLER ST.
                                      SANTA MARIA, CA 93454



ADVANCED EH&S CONCEPTS                ADVANTAGE ANSWERING PLUS                    ADVANTAGE ANSWERING PLUS
PO BOX 20944                          3421 EMPRESA DRIVE, SUITE C                 PO BOX 639236
BAKERSFIELD, CA 93390                 SAN LIS OBISPO, CA 93401                    CINCINNATI, OH 45263-9236




AERA ENERGY, LLC                      AEROTEK ENERGY                              AFA INVESTMENTS, LLC
10000 MING AVE.                       PO BOX 198531                               4804 LAUREL CANYON BLVD, PMB 811
BAKERSFIELD, CA 93311                 ATLANTA, GA 30384-8531                      VALLEY VILLAGE, CA 91607




AGUA TIBIA RANCH                      AILEEN TWITCHELL                            AIRGAS USA, LLC
P.O. BOX 578                          2110 MEAD LANE                              PO BOX 93500
PAUMA VALLEY, CA 92061                SANTA MARIA, CA 93455                       LONG BEACH, CA 90809-3500




AKIN GUMP STRAUS HAUER & FELD         AKIN GUMP STRAUSS HAUER & FELD, LLP         ALAN D. CONDREN
ATTN STEPHEN D. DAVIS                 1111 LOUISIANA ST.                          SEED MACKALL LLP
1999 AVENUE OF STARS, SUITE 600       44TH FLOOR                                  1332 ANACAPA ST., SUITE 200
LOS ANGELES, CA 90067                 HOUSTON, TX 77002                           SANTA BARBARA, CA 93101




ALEXANDRA TRUST THE COX OFFICE        ALICE COSTA                                 ALICE D. SEDGWICK ESTATE
419 PARK AVE. SO., #1302              2501 S. EL CAMINO REAL #113                 MACFARLANE,FALETTI & CO., EXEC
NEW YORK, NY 10016                    SAN CLEMENTE, CA 92672                      115 E. MICHELTORENA ST., SUITE 200
                                                                                  SANTA BARBARA, CA 93101




ALICE E. GOUFF                        ALICE G. LENZ                               ALICE KAREN SHERRILL
13830 RIVER ROAD                      4203 PINEHURST CIRCLE                       2848 RAMADA DR. #142
SANTA MARGARITA, CA 93453             STOCKTON, CA 95219-1839                     PASO ROBLES, CA 93446
            Case
ALICE M. EVANS      9:19-bk-11573-MB
               & RICHARD V. EVANS      Doc 40
                                       ALICE      Filed
                                             SEDGWICK   08/13/19 Entered
                                                      WOHL                  08/13/19  17:21:01
                                                                              ALICE WOHL             Desc
2127 NORTH FREEMAN                     12Main
                                          LONG Document
                                               POND RD.      Page 5 of 42     12 LONG POND RD.
SANTA ANA, CA 92706                    WILLIAMSVILLEHOUSATONIC, MA 01236      HOUSATONIC, MA 01236




ALLEN DAVID JANES                      ALLEN E RIGHETTI                       ALLEN HANCOCK COLLEGE
1018 JANES RD.                         3000 AUGUSTA ST. APT. 233              800 SOUTH COLLEGE DR.
MEDFORD, OR 97501                      SAN LUIS OBISPO, CA 93401              SANTA MARIA, CA 93454-6399




ALLEN MATKINS LECK GAMBLE              ALMA INVESTMENT CO.                    ALMA INVESTMENT CO.+
JAMES L. MEEDER                        325 SOUTH CHESTER AVENUE               325 SOUTH CHESTER AVENUE
865 SOUTH FIGUEROA STREET              BAKERSFIELD, CA 93304                  BAKERSFIELD, CA 93304
SUITE 800
LOS ANGELES, CA 90017-2543



ALSTON & BIRD, LLP                     AMELIA CHAVEZ TRUSTEE OF THE           AMERICAN HOSE-COUPLING
P.O. BOX 933124                        1922 FULLERTON AVENUE, APY. 101        2310 S. WESTGATE
ATLANTA, GA 31193-3124                 CORONA, CA 92881                       SANTA MARIA, CA 93455




AMERIPRIDE (REDU)                      AMERIPRIDE                             ANDREA FIELDS AND JAMES RUBALCAVA
5950 ALCOA AVE                         1050 W. WHITESBRIDGE                   TRUSTEES OF THE E.RIGHETTI TRUST
VERNON, CA 90058                       FRESNO, CA 93706                       942 E. SUNFLOWER CT
                                                                              SANTA MARIA, CA 93455




ANDREW KURTH LLP                       ANDREWS ROYALTY LP                     ANGIE G. OLIVARES
DAVID A. ZDUNKEWICZ                    PO BOX 12208                           512 S. LAWENCE AVENUE
600 TRAVIS SUITE 4200                  DALLAS, TX 75225                       FULLERTON, CA 92832-251
HOUSTON, TX 77002




ANITA BLEECKER DOYLE                   ANN JENNY SCHUPP                       ANN MARION BRADY
P.O. BOX 24017                         C/O M H WHITTIER CORP.                 10437 E WATFORD WAY
FRESNO, CA 93779-4017                  1600 HUNTINGTON DRIVE                  SUN LAKES, AZ 85248
                                       SOUTH PASADENA, CA 91030




ANNA HATHAWAY TRUST ACCT.02-0846-30    ANNE DOMONOSKE                         ANNE E. GRESHAM
C/O NORTHERN TRUST BANK TEXAS          318 GREEN STREET                       4001 NEVIL STREET
P.O. BOX 226270                        GLADEWATER, TX 75647                   OAKLAND, CA 94601
DALLAS, TX 75222-6270




ANNE W. MOODY                          ANTHONY D. HUNTER                      ANTHONY M. & LILLIAN LEWICKI
810 LEIGHTON POINT RD                  1712 CHEDDAR STREET                    7931 CRAMER ST.
PEMBROKE, ME 04666                     LAS VEGAS, NV 89117                    LONG BEACH, CA 90808-4425




ANTONIA PELAYO DE SANTANA              APPLIED INDUSTRIAL TECHNOLOGIE         AQUAENCO, INC AQUAENCO, INC
2224 1/2 SO. HASTER ST.                701 WEST ANAHEIM ST.                   P.O. BOX 702416
ANAHEIM, CA 92802                      LONG BEACH, CA 90813                   TULSA, OK 74171-2416
            Case 9:19-bk-11573-MB
ARLINE SEBOURN                      Doc 40H. GOLD,
                                    ARNOLD      FiledTRUSTEE
                                                       08/13/19      Entered 08/13/19  17:21:01
                                                                               ARNOLD O. DOMINGUEZ Desc
600 N. CORNELL                       Main
                                    10842   Document
                                          ALTA VIEW DRIVE    Page    6 of 42   1712 AMHERST ROAD
FULLERTON, CA 92210                 STUDIO CITY, CA 91604-3901                 TUSTIN, CA 92780-6604




ARTHUR LEONARD TUGGY                ARTHUR W. WALLANDER JR.                    ARTHUR Y. NAKAHARA
2004 AUDUBON AVE, APT T11           104 WELLERS BRIDGE ROAD                    25620 ARAGON WAY
NAPERVILLE, IL 60563                ROXBURY, CT 06783                          YORBA LINDA, CA 92887




ASHEN F. CAREY                      ASHWORTH LEININGER GROUP                   ASSOCIATED PACIFIC CONSTRUCTORS, INC.
4641 PINE VALLEY DRIVE              199 EAST THOUSAND OAKS BLVD.,S             495 EMBARCADERO
WEST BLOOMFIELD, MI 48323-2968      THOUSAND OAKS, CA 91360                    MORRO BAY, CA 93442




AT&T BUSINESS SERVICE               AT&T BUSINESS SERVICE                      ATTORNEY GENERAL OF CALIFORNIA
208 S. AKARD STREET                 PO BOX 105068                              XAVIER BECERRA
DALLAS, TX 75202                    ATLANTA, GA 30348-5068                     PO BOX 94425
                                                                               SACRAMENTO, CA 94244-2050




AUDREY OXANDABOURE                  AUTOMATED MECHANICAL PROCESS S             AVANTI ENVIRONMENTAL, INC.
3201 PLUMAS ST, APT 321             7500 A DOWNING AVE.                        2855 MICHELLE DRIVE
RENO, NV 89509-4769                 BAKERSFIELD, CA 93308                      IRVINE, CA 92606




AYRES HOTEL ANAHEIM                 BAKER ATLAS                                BAKER HUGHES
2550 E. KATELLA                     P.O. BOX 956                               5421 ARGOSY AVE
ANAHEIM, CA 92806                   TAFT, CA 93268                             LONG BEACH, CA 92649




BAKERSFIELD CALIFORNIAN             BAKERSFIELD PIPE & SUPPLY, INC             BAKERSFIELD WELL SERVICE
1707 EYE STREET                     P.O. BOX 60006                             PO BOX 82156
BAKERSFIELD, CA 93302               LOS ANGELES, CA 90060-0006                 BAKERSFIELD, CA 93380




BALLARD SPAHR ANDREWS & INGERS      BANK OF AMERICA                            BARBARA B. CAMPBELL
1225 17TH STREET, STE# 2300         ATTN: GREG BLAND                           19444 CYPRESS POINT DR.
DENVER, CO 80202-5596               300 TOWN CTR E.                            NORTHRIDGE, CA 91326-1402
                                    SANTA MARIA, CA 93454




BARBARA LAYNE BROWN                 BARBARA SPENCER                            BARKLEY WALLACE DEAN
1326 CALLE GOYA                     20 ROXBURY RD                              12 CHATTANOOGA
OCEANSIDE, CA 92056                 WOODBURY, CT 06798                         SAN FRANCISCO, CA 94114




BARNES FAMILY TRUST DTD 4-5-01      BARTELO R. ENCINAS                         BC LABORATORIES INC
40488 VIA TAPADERO                  124 1/2 W. SANTA FE                        4100 ATLAS CT.
MURRIETA, CA 92562                  PLACENTIA, CA 92670-5632                   BAKERSFIELD, CA 93308
            Case
BCD MINERALS,      9:19-bk-11573-MB
              LLC DAVID A. BRIGHT     DocUSA,
                                      BDO   40 LLPFiled 08/13/19 Entered     08/13/19 17:21:01
                                                                               BEAR WELDING          Desc
61 ST. ANDREWS CIRCLE                  Main
                                      600     Document
                                          NORTH              Page1700
                                                PEARL STREET SUITE 7 of 42    2340 W. 17TH STREET
CRESTED BUTTE, CO 81224               DALLAS, TX 75201                        LONG BEACH, CA 90813




BEATRICE F. GUINN                     BEATRICE R MELLO PAYAN                  BEATRICE ROSALES MELLO
6082 RIDGE WAY DR.                    P.O. BOX 460                            P.O. BOX 460
YORBA LINDA, CA 92886                 ATWOOD, CA 92601-0460                   ATWOOD, CA 92601-0460




BECKER, GLYNN, MELAMED & MUFFY        BEDFORD ENTERPRISES, INC.               BEJAC CONSTRUCTION CO.
299 PARK AVENUE, SIXTEEN FLOOR        1940 W. BETTERAVIA ROAD                 5510 VIA SEPULVEDA
NEW YORK, NY 10171                    SANTA MARIA, CA 93454                   YORBA LINDA, CA 92887




BENDECON INVESTMENTS A PARTNERSHIP    BENITA PELAYO DE MARTINEZ               BENJAMIN RICHARD LYPPS
2320 E. ORANGETHROPE                  4505 E. PHILO AVE.                      3074 LAKEMONT DRIVE
ANAHEIM, CA 92806                     ORANGE, CA 92869                        FALLBROOK, CA 92028




BESSIE H. GOLDNER                     BETH L. KRAUSHAAR, TR. OF I.N.          BETH MCMANIS
27 REVERE WAY                         1700 KANOLA ROAD                        118 N. 31ST AVE
HUNTSVILLE, AL 35801                  LA HABRA, CA 90631-8217                 YAKIMA, WA 98902




BETTY J. BREW                         BETTY J. HUND                           BETTY T. YEE, CALIFORNIA STATE
306 SUNRISE DRIVE                     22832 SAIL WIND WAY                     CONTROLLER
CLOVERDALE, CA 95425                  LAKE FOREST, CA 92630                   TAX ADMINISTRATION SECTION
                                                                              P.O. BOX 942850
                                                                              SACRAMENTO, CA 94250-5880



BEVERLY HILLS PRESBYTERIAN CHURCH     BEVIN A. PIKE                           BLACK STONE ACQUISITIONS PARTNERS
505 N. RODEO DRIVE                    CAPSTONE LAW APC                        I,L.P.
BEVERLY HILLS, CA 90210-3206          1875 CENTURY PARK EAST, SUITE 1000      PO BOX 301267
                                      LOS ANGELES, CA 90067                   DALLAS, TX 75303-1267




BLACK STONE MINERALS COMPANY, LP      BOBBI R. WHITLOCK-COUTS                 BONNIE REUTER LEAVER
PO BOX 301267                         1120 NIBLICK ROAD, 2221 RIDGE DRIVE     712 N. LINDEN DR.
DALLAS, TX 75303-1267                 PASO ROBLES, CA 93453                   BEVERLY HILLS, CA 90210-3226




BONNIE TAYLOR                         BORTON, PETRINI & CONRON, LLP           BOYS CLUB OF LAGUNA BEACH
21 NEWELL COURT                       5060 CALIFORNIA AVENUE, SUITE #700      1085 LAGUNA CANYON RD.
MENANDS, NY 12204-1226                BAKERSFIELD, CA 93303                   LAGUNA BEACH, CA 92651-1836




BPS SUPPLY GROUP                      BRADLEY LAND COMPANY                    BRADLEY LAND COMPANY
25883 HIGHWAY 33                      P.O. BOX 1932                           PO BOX 1932
FELLOWS, CA 93224                     SANTA MARIA, CA 93456                   SANTA MARIA, CA 93456
             CaseOF9:19-bk-11573-MB
BRAILIE INSTITUTE    AMERICA C/O BANK   Doc 40
                                        BRETT      Filed
                                              WILLIAM    08/13/19
                                                      LUSH            Entered 08/13/19   17:21:01
                                                                                BRIAN CORSON            Desc
OF AMERICA, N.A.,                       29Main  Document
                                           RUE CENTRE          Page   8 of 42   2990 LICHEN PLACE
P. O. BOX 840738                        CHANBLY, QUEBEC J3L 2C6                 TEMPLETON, CA 93465
DALLAS, TX 75284-0738                   CANADA




BRUCE & JULIE GORDON                    BRUCE CONWAY                            BRUCE S. GELBER
2935 E. CLARK AVE.                      P.O. BOX 20507                          DEPUTY ASST ATTORNEY GENERAL
SANTA MARIA, CA 93455                   ORCUTT, CA 93457                        ENVIRONMENT & NATURAL RESOURCES
                                                                                DIVISION
                                                                                950 PENNSYLVANIA AVE
                                                                                WASHINGTON, DC 20530

BRYAN & BEATRICE GATEWOOD               BUGANKO                                 BUREAU OF LAND MANAGEMENT -
6371 VAN BUREN ST., P.O. BOX 56         P.O. BOX 8042                           COLORADO
ATWOOD, CA 92601-0056                   MAMMOTH LAKES, CA 93546                 2850 YOUNGFIELD ST.
                                                                                LAKEWOOD, CO 80215




BUTTRAM TRUST                           BYRON & ANN BARKER                      C & J ENERGY SERVICES
2704 ROGERS AVENUE                      811 WENDT TERRACE                       4600 BORMAN WAY
FORT WORTH, TX 76109                    LAGUNA BEACH, CA 92651                  BAKERSFIELD, CA 93313




C&H TESTING SERVICES, LLC               C. J. KELLEY JR.                        C.M.T. LLC
PO BOX 9907                             3018 N. STREET NW                       865 SAGE CREST RD
BAKERSFIELD, CA 93389                   WASHINGTON, DC 20007                    SANTA MARIA, CA 93455




CA ATTORNEY GENERAL'S OFFICE            CALDERON TIRES & SERVICE                CALDERON'S TIRES
1300 I STREET                           333 S. BLOSSER RD.                      322 S. BLOSSER ROAD
ATTN: XAVIER BECERRA                    SANTA MARIA, CA 93454                   SANTA MARIA, CA 93458
SACRAMENTO, CA 95814




CALFIRE/OFFICE OF THE STATE FI          CALIFORNIA ASPHALT PRODUCTION, INC.     CALIFORNIA DEPARTMENT CONSUMER
                                        PO BOX 5489                             AFFAIRS
PO BOX 997446                           SANTA MARIA, CA 93456                   CONSUMER INFORMATION DIVISION
SACRAMENTO, CA 65899-7446                                                       1625 N MARKET BLVD STE N 112
                                                                                SACRAMENTO, CA 95834



CALIFORNIA DEPARTMENT OF                CALIFORNIA DEPARTMENT OF                CALIFORNIA DEPT OF BUSINESS OVERSIGHT
CONSERVATION                            CONSERVATION                            1515 K STREET
801 K STREET, MS 24-01                  SHARON ARMSTRONG                        SUITE 200
SACRAMENTO, CA 95814                    801 K STREET                            SACRAMENTO, CA 95814-4052
                                        SACRAMENTO, CA 95814



CALIFORNIA DEPT. OF FISH & WILDLIFE     CALIFORNIA DEPT. OF TOXIC SUBSTANCE     CALIFORNIA DIVISION OF OIL, GAS &
REGION 5                                CONTROL                                 GEOTHERMAL RESOURCES
3883 RUFFIN RD.                         (BERKLEY REGIONAL OFFICE)               DEPARTMENT OF CONSERVATION
SAN DIEGO, CA 92123                     700 HEINZ AVENUE SUITE 200              801 K STREET, MS 24-01
                                        BERKELEY, CA 94710-2721                 SACRAMENTO, CA 95814



CALIFORNIA ELECTRIC SUPPLY              CALIFORNIA EMPLOYMENT DEVELOPMENT       CALIFORNIA ENVIRONMENTAL PROTECTION
PO BOX 14196                            DEPT                                    AGENCY
ORANGE, CA 92863                        PO BOX 826880, MIC 83                   1001 I ST
                                        SACRAMENTO, CA 94280-0001               PO BOX 2815
                                                                                SACRAMENTO, CA 95812-2815
            Case 9:19-bk-11573-MB
CALIFORNIA FRANCHISE TAX BOARD      Doc 40 OSHA
                                    CALIFORNIA  Filed 08/13/19      Entered 08/13/19  17:21:01
                                                                              CALIFORNIA           DescQUALITY
                                                                                         REGIONAL WATER
PO BOX 942857                        Main
                                    1515    Document
                                         CLAY                Page
                                              STREET, SUITE 1901    9 of 42   CONTROL BOARD
SACRAMENTO, CA 94257-0500           OAKLAND, CA 94612                         STATE WATER RESOURCES CONTROL
                                                                              BOARD
                                                                              1001 I STREET
                                                                              SACRAMENTO, CA 95814

CALIFORNIA STATE CONTROLLER         CALIFORNIA STATE CONTROLLER               CALIFORNIA STATE CONTROLLER'S OFFICE
BETTY T. YEE                        BETTY T. YEE                              UNCLAIMED PROPERTY DIVISION
300 CAPITOL MALL, SUITE 1850        TAX ADMINISTRATION SECTION                10600 WHITE ROCK RD, STE 141
SACRAMENTO, CA 95814                PO BOX 942850                             RANCHO CORDOVA, CA 95670
                                    SACREMENTO, CA 94250-5880



CALIFORNIA UNEMPLOYMENT INSURANCE   CALIFORNIA WATER RESOURCES CONTROL        CALIFORNIA'S DEPT. OF CONSERVATION,
EMPLOYMENT DEVELOPMENT DEPT         BOARD                                     DIVISION OF OIL & GAS
P.O. BOX 8268800                    STATE WATER RESOURCES CONTROL             801 K ST.
UIPCD, MIC 40                       BOARD                                     MS 24-03
SACRAMENTO, CA 94280-0001           PO BOX 100                                SACRAMENTO, CA 95814
                                    SACRAMENTO, CA 95812-0100

CALPORTLAND                         CAMARENA'S TIRE & MORE                    CANDACE LAINE EVENSON
P.O. BOX 1280                       125 WEST MAIN STREET                      2015 HUASNA ROAD
SANTA MARIA, CA 93456               SANTA MARIA, CA 93454                     ARROYO GRANDE, CA 93420-5129




CAP                                 CAPITOL MEDIA PARTNERS                    CARALEE DEAN IVERSON
P.O.BOX 5489                        2468 S CAMINO REAL                        175 CAMILLE CT
SANTA MARIA, CA 93456               PALM SPRINGS, CA 92264                    ALAMO, CA 94507




CARDNO                              CARL'S MUFFLER SHOP                       CARMEN PENA
P.O. BOX 123422                     826 W. MAIN STREET                        1120 W. SECOND STREET
DALLAS, TX 75312                    SANTA MARIA, CA 93458                     SANTA ANA, CA 92707




CAROL A. TRAVIS                     CAROL ACKERMAN BARNES                     CAROL M. THOMPSON
245 DRY CREEK RD.                   31510 LAUREL RIDGE                        6122 RIDGE WAY
ALTA, WY 83414                      VALLEY CENTER, CA 92082-5040              YORBA LINDA, CA 92886




CAROLINE G. GWERDER                 CAROLYN SUGARS                            CAROLYN SUGARS
4540 HERON LAKES DR.                2709 GOLDEN RAIN RD., #11                 P.O. BOX 1404
STOCKTON, CA 95219                  WAKNUT CREEK, CA 94545                    DAVIS, CA 95617




CARQUEST                            CASMITE CORPORATION                       CASMITE CORPORATION
2150 S. BROADWAY                    6001 BOLLINGER CANYON ROAD                PO BOX 1069
SANTA MARIA, CA 93454               SAN RAMON, CA 94583                       SAN LUIS OBISPO, CA 93401




CASMITE WATER COMPANY               CATANO STORAGE TANK SERVICES              CATHERINE M. LYPPS TRUSTEE
P.O. BOX 645                        3103 BELLE TERRACE                        1499 OLD MOUNTAIN AVE. SPC 29
SANTA MARIA, CA 93456               BAKERSFIELD, CA 93304                     SAN JACINTO, CA 92583-1029
            Case 9:19-bk-11573-MB
CATHERINE WELLS                     Doc 40 NEAR
                                    CATHOLIC    Filed  08/13/19
                                                    EAST           Entered
                                                         WELFARE ASSOC.      08/13/19    17:21:01
                                                                               CECIL T. THOMAS         Desc
1104 GATEWOOD CT.                    Main
                                    1011    Document
                                         FIRST AVE.         Page 10 of 42      20 NAVAJO PL.
WICHITA, KS 67206                   NEW YORK, NY 10022-4195                    PORTOLA VALLEY, CA 94028




CENCOM                              CENTRAL CITY TOOL SUPPLY, INC.             CENTRAL COAST FARMING
3563 SUELDO ST.SUITE T              2230 SOUTH DEPOT STREET                    208 N CONCORD AVE.
SAN LUIS OBISPO, CA 93401           SANTA MARIA, CA 93455                      SANTA MARIA, CA 93454




CENTRAL COAST PORTABLES             CENTRAL COAST REGIONAL WATER               CENTRAL COAST URGENTCARE CENTE
237 TOWN CENTER WEST # 203          QUALITY CONTROL BOARD
SANTA MARIA, CA 93458               895 AEROVISTA PLACE                        340 E. BETTERAVIA, SUITE 340
                                    SUITE 101                                  SANTA MARIA, CA 93454
                                    SAN LUIS OBISPO, CA 93401-7906



CENTRAL DISTRICT OF CALIFORNIA      CERTEX USA, INC                            C-F ASSOCIATES, INC
SANDRA R. BROWN                     1621 N. VENTURA AVE.                       P.O. BOX 701200
312 N SPRING ST, STE 1200           VENTURA, CA 93001                          TULSA, OK 74170-1200
LOS ANGELES, CA 90012




CHAMBERLIN OIL LLC                  CHARLENE MARIE                             CHARLES C. ALBRIGHT TRUSTEE
P.O. BOX 218                        329 OSBORNE STREET                         729 W. 16TH STREET #B8
LOS OLIVOS, CA 93441-0218           VISTA, CA 92084                            COSTA MESA, CA 92627




CHARLES E. HOLDEN,TRUSTEE OF THE    CHARLES IRVIN KLINE                        CHARLES NORBERT LYPPS
CHARLES                             2875 QUAIL VALLEY RD                       2680 CANYON CREST DRIVE
9338 LEE CIRCLE                     SOLVANG, CA 93463                          ESCONDIDO, CA 92027
LEAWOOD, KS 66206




CHARLES RUBY JR.                    CHARLOTTE A. FOSTER                        CHART POOL USA INC.
654 SAUSALITO BLVD.                 9900 58TH STREET APT. C-4                  5695 OLD PORTER RD
SAUSALITO, CA 94965                 COUNTRYSIDE, IL 60525                      PORTAGE, IN 46368




CHERYL ANN DELLA ROSA               CHILDRENS HOME SOCIETY OF CALIF.           CHILDREN'S HOSPITAL OF ORANGE CO. MS.
P.O. BOX 1832                       ATTN: CONTROLLERS DEPT.                    KERRI RUPPERT, CFO
SAN LUIS OBISPO, CA 93406           1300 WEST FOURTH STREET                    455 S. MAIN STREET
                                    LOS ANGELES, CA 90017-1475                 ORANGE, CA 92868




CHRISTINE LEE BERGER                CHRISTOPHER DEBORG TRUST                   CHRISTOPHER JOHN GORDON
13146 SW KATHERINE STREET           ONE WALL ST, 23RD FL-BANK OF NY            4819 WINDJAMMER WAY
TIGARD, OR 97223                    NEW YORK, NY 10005                         CARLSBAD, CA 92253




CITIBANK                            CITY OF PLACENTIA                          CITY OF YORBA LINDA
666 FIFTH AVE.                      401 E. CHAPMAN                             4845 CASA LOMA AVE.
NEW YORK, NY 10111                  PLACENTIA, CA 92870                        YORBA LINDA, CA 92886
CLAUDETTE T.Case  9:19-bk-11573-MB
             STOFFEL                 Doc 40VALENTINE
                                     CLAUDIA   Filed 08/13/19         Entered 08/13/19  17:21:01
                                                                                CLEAN HARBORS           Desc
512 N. HAWTHORNE ST.                  Main
                                     648    Document
                                         RACQUET CLUB CIRCLEPage     11 of 42 P.O. BOX 3442
ANAHEIM, CA 92805                    ROHNERT PARK, CA 94928                     BOSTON, MA 02241-3442




CLIFFORD DUGGER AND DENA ZEPEDA      CLIFFORD E. SMELSER                        CLIFFORD O. GATEWOOD
TWITCHELL AND RICE LLP               4007 EVERTS STREET, APT 2B                 1661 BUENA VISTA
710 DAHLIA PLACE                     SAN DIEGO, CA 92109                        CORONA, CA 91720
SANTA MARIA, CA 93455




CLIFFORD SELF                        CMT, LLC C/O DEAN TEIXEIRA                 CMT, LLC
PO BOX 53810                         1975 PRELL ROAD                            865 SAGE CREST RD.
IRVINE, CA 92619                     SANTA MARIA, CA 93454                      SANTA MARIA, CA 93455




COASTAL AG                           COASTAL COPY                               COASTLINE TECHNOLOGIES
918 W. BETTERAVIA                    849 WARD DRIVE                             817 HACIENDA CIRCLE
SANTA MARIA, CA 93455                SANTA BARBARA, CA 93111                    PASO ROBLES, CA 93446




CODY BISHOP                          COLORADO DEPARTMENT OF PUBLIC              COLORADO DEPT OF LABOR AND
521 QUAIL RUN COURT                  HEALTH AND                                 EMPLOYMENT
MONTEREY, CA 93940                   ENVIRONMENT                                UNEMPLOYMENT INSURANCE
                                     4300 CHERRY CREEK DRIVE SOUTH              633 17TH ST
                                     DENVER, CO 80246                           STE 201
                                                                                DENVER, CO 80202-3660

COLORADO DIVISION OF SECURITIES      COLORADO OFFICE OF THE ATTORNEY            COLORADO OIL & GAS CONSERVATION
1560 BROADWAY                        GENERAL                                    COMMISSION
SUITE 900                            OFFICE OF ATTORNEY GNERAL                  DEPT. OF NATURAL RESOURCES
DENVER, CO 80202                     CONSUMER PROTECTION SECTION                1120 LINCOLN ST., STE. 801
                                     1300 BROADWAY, 7TH FL                      DENVER, CO 80203
                                     DENVER, CO 80203

COLORADO STATE TREASURY              COMMERCIAL TRADE, INC.                     COMPRESSION PUMP & POWER
UNCLAIMED PROPERTY DIVISION          5330 OFFICE CENTER CT.                     PO BOX 232
1580 LOGAN ST STE 500                BAKERSFIELD, CA 93309                      TAFT, CA 93268
DENVER, CO 80203




CONRAD B. STEPHENS                   CONSTANCE B. CARTWRIGHT                    CONSTANCE NAPOLITANO
STEPHENS & STEPHENS LLP              435 EAST 52ND STREET                       P.O. BOX 3103
505 S. MCCLELLAND ST.                NEW YORK, NY 10022                         VENTURA, CA 93006
SANTA MARIA, CA 93454




CONTROLCO                            CORIAN CROSS HOLDINGS, LP                  COUNTY OF SANTA BARBARA, EHS
320 KENTUCKY ST.                     30800 RANCHO VIEJO RD.                     4417 CATHEDRAL OAK RD.
BAKERSFIELD, CA 93305                SAN JUAN CAPISTRANO, CA 92675              SANTA BARBARA, CA 93110




COURAGEOUS LIVING CHRISTIAN CHRUCH   CREDIT BUREAU OF SANTA MARIA, INC.         CROSBY CONSULTING
PO BOX 53810                         DBA COASTAL RECOVERY SOLUTIONS             1737 HARBOR WAY
IRVINE, CA 92619                     1666 RAMONA AVE., SUITE D                  SEAL BEACH, CA 90740
                                     GROVER BEACH, CA 93433
            Case
CROWELL FAMILY    9:19-bk-11573-MB
                TRUST                Doc 40 SPRINGS
                                     CRYSTAL     FiledWATER
                                                       08/13/19    Entered
                                                             COMPANY         08/13/19
                                                                               CULLIGAN17:21:01        Desc
1371 TREASURE LANE                    Main
                                     3215   Document
                                          ROCKVIEW  PLACE    Page 12 of 42     700 WEST COOK STREET
SANTA ANA, CA 92705                  SAN LUIS OBISPO, CA 93401                 SANTA MARIA, CA 93458




CURRIE FAMILY TRUST                  CWS VACUUM TRUCK SERVICE                  D & L CRANE REVOCABLE TRUST
7580 E. MARTELLA LN.                 3806 MADONNA DRIVE                        11565 TOWNSHIP ROAD
ANAHEIM, CA 92808                    FULLERTON, CA 92835                       LIVE OAK, CA 95953




D.S..C.M., INC                       DALE H. DAVIS                             DANIEL MAY, TRUSTEE, JOHNSON TRUST
P.O. BOX 4335                        6627 GEBSER CT.                           359 S. GERHART AVE
TULSA, OK 74159-0335                 RENO, NV 89511                            LOS ANGELES, CA 90022




DANIEL R. CONNOLLY                   DAVID A JONES                             DAVID A. BELL
7620 N EL DORADO ST APT 195          408 CHARLES DR                            2996 BONNELL RD
STOCKTON, CA 95207                   SAN LUIS OBISPO, CA 93401                 COEUR D'ALENE, ID 83814




DAVID A. ROBINSON                    DAVID ALAN CRANE                          DAVID ALAN LUSH
ENTERPRISE COUNSEL GROUP, ALC        11565 TOWNSHIP ROAD                       445/1 DOMAINE DES 4 CHENES
THREE PARK PLAZA, SUITE 1400         LIVE OAK, CA 95953                        CHEMIN DE L'HUBAC
IRVINE, CA 92614                                                               FRANCE




DAVID ALAN PEARCE                    DAVID ALAN PEARCE                         DAVID BOLLER
1630 NORTH MAIN ST, #230             173 NANTUCKET LANE                        3408 CARNATION AVE.
WALNUT CREEK, CA 94596               VALLEJO, CA 94590                         LOS ANGELES, CA 90026




DAVID C BRIGHT                       DAVID E. COMBS                            DAVID H. LYPPS
2770 W. LINCOLN AVE. SP#30           P. O. BOX 2767                            615 W. FALLBROOK ST.
ANAHEIM, CA 92801                    LONG BEACH, CA 90801                      FALLBROOK, CA 92028




DAVID H. STERN TRUST                 DAVID JORDAN                              DAVID MURPHY GORDON
4640 ADMIRALTY WAY, SUITE 700        2922 ECKLESON STREET                      P. O. BOX 3049
MARINA DEL REY, CA 90292             LAKEWOOD, CA 90712                        SANTA CRUZ, CA 95063




DAVID ROME                           DAVID T. CONNOLLY                         DAVID WILLIAM TUGGY
ROME TRUST, 516 NORTH LINDEN DRIVE   1168 LARCH AVENUE                         6804 RISEDEN DRIVE
BEVERLY HILLS, CA 90210-322          MORAGA, CA 94556                          DALLAS, TX 75252




DEANNA T. CALLAN                     DEBORAH A. KAMIN BUDERWITZ                DEBORAH R. STERN
4041 E. FANFOL DRIVE                 2111 OVERLAND AVE                         790 RAYMUNDO AVENUE
PHOENIX, AZ 85028                    LOS ANGELES, CA 90025                     LOS ALTOS, CA 94024
DEBRA DURNEYCase 9:19-bk-11573-MB     Doc 40 A. BRASWELL
                                      DELBERT    Filed 08/13/19         Entered 08/13/19  17:21:01
                                                                                  DELLENA M. LUDWIG     Desc
3127 S. CHURCH ST.                     MainYUCAIPA
                                      34428 Document
                                                   BLVD E-196Page      13 of 42 530 VICKY LANE
WHITEHALL, PA 18052                   YUCAIPA, CA 92399                           PLACENTIA, CA 92870




DELUXE                                DENNIS W. TWITCHELL                         DEPARTMENT OF CONSERVATION DIVISION
P.O. BOX 742572                       P.O. BOX 1774                               OF OIL, GAS AND GEOTHERMAL
CINCINNATI, OH 45274-2572             MYRTLE CREEK, OR 97457                      RESOURCES
                                                                                  801 K ST.
                                                                                  MS 24-03
                                                                                  SACRAMENTO, CA 95814

DEPARTMENT OF HEALTH SERVICES         DEPARTMENT OF HOUSING & COMMUNITY           DEPARTMENT OF INDUSTRIAL RELAT
DEPARTMENT OF HEALTH SERVICES, CASE   DEVELOPMENT                                 1515 CLAY STREET, SUITE 1901
#1600/55/30                           2700 M STREET                               OAKLAND, CA 94612-1423
SACRAMENTO, CA 95814                  SUITE 250
                                      BAKERSFIELD, CA 93301-2370



DEPARTMENT OF TOXIC SUBSTANCE         DEPT OF MOTOR VEHICLES                      DEPT. OF CONSERVATION, DOGGR
CONTROL                               P.O. BOX 942894                             801 K STREET, MS24-03
PO BOX 806                            SACRAMENTO, CA 94294-0895                   SACRAMENTO, CA 95814
SACRAMENTO, CA 95812-0806




DEREK K. HUNTER                       DEVON SFS OPERATING, INC.                   DIAMOND MCCARTHY LLP
15 BLUE RIDGE LANE                    P. O. BOX 730292                            ALLAN DIAMOND
WOODSIDE, CA 94062-250                DALLAS, TX 75373-0292                       909 FANNIN STREET
                                                                                  37TH FLOOR TWO HOUSTON CENTER
                                                                                  HOUSTON, TX 77010



DIANE B. BEDFORD                      DIANE LEE MORRIS                            DIANE M. BELL
2212 EL MOLINO AVE K#M410             6658 DENTON FERRY RD                        254 N. CANYON BLVD.
ALTADENA, CA 91001                    COTTER, AR 72626                            MONROVIA, CA 91016




DIANE T. WALKER                       DISTRICT OF COLORADO                        DISTRICT OF COLORADO
748 OCEANVILLE ROAD                   BOB TROYER                                  BOB TROYER
STONINGTON, ME 04681-9714             DURANGO BRANCH OFFICE                       GRAND JUNCTION OFFICE
                                      103 SHEPPARD DRIVE, ROOM 215                205 N 4TH ST, STE 400
                                      DURANGO, CO 81303                           GRAND JUNCTION, CO 81501



DISTRICT OF COLORADO                  DIVERSIFIED PROJECT SERVICES I              DOMINIC C. ETCHANDY
BOB TROYER                            5351 OLIVE DRIVE                            772 W. TOWN & COUNTRY ROAD
MAIN OFFICE                           BAKERSFIELD, CA 93308                       ORANGE, CA 92868-4710
1801 CALIFORNIA ST
DENVER, CO 80202



DOMINIQUE C. ETCHANDY                 DOMINIQUE TRUST #108557 WELLS FARGO         DONALD AND RICHARD VINCENT
772 W. TOWN & COUNTRY RD.             BANK TRUSTEE                                230 WINCHESTER CANYON RD.
ORANGE, CA 92868                      P. O. BOX 5825                              GOLETA, CA 93117
                                      DENVER, CO 80217




DONALD E. & LEONA SLATER              DONALD E. FRISBEE INTER VIVIOS              DONALD E. FRISBEE
5110 E. CRESCENT DRIVE                4540 FM 66                                  4540 FM 66
ANAHEIM, CA 92807                     WAXCHAHIE, TX 75167                         WAXCHAHIE, TX 75167
            Case 9:19-bk-11573-MB
DONALD H. FOSTER                       Doc 40
                                       DONNA   JEANFiled 08/13/19
                                                   AANERUD                Entered 08/13/19   17:21:01 Desc
                                                                                    DORIS B. MAUSSNEST
5431 NE 35TH #5                         Main
                                       523     Document
                                           W. CITRACADO      Page
                                                        PARKWAY          14 of 42 11030 5TH AVE. NE #206
SILVER SPRING, FL 34488-942            ESCONDIDO, CA 92025                         SEATTLE, WA 98125




DORIS DORIS F MULVENY                  DORIS MAUSSNEST                             DOROTHEA K ZUCKERMAN
26591 IDE AVE.                         11030 5TH AVE. NE #206                      1012 LOMA VISTA
HEMET, CA 92545                        SEATTLE, WA 98125                           BEVERLY HILLS, CA 90210




DOROTHY J. WASSNER, TRUSTEE OF THE     DOROTHY K. ZUCKERMAN                        DOUGLAS D. WALDRON JR
4584 N TATTENHAM WAY                   1012 LOMA VISTA DR.                         949 OLD RANCH ROAD
BOISE, ID 83713                        BEVERLY HILLS, CA 90210                     SOLVANG, CA 93463




DOUGLAS S. CRAMER                      DTSC ACCOUNTING UNIT                        E N PALSGROVE
160 E. 72ND STREET, 11TH FLOOR         PO BOX 1288                                 920 WENTWORTH CIRCLE
NEW YORK, NY 10021                     SACRAMENTO, CA 95812-1288                   VISTA, CA 92083-537




E&B NATURAL RESOURCES                  E. O. E. O. MILLER CO.                      EASTERN DISTRICT OF CALIFORNIA
1600 NORRIS RD.                        1241 E. SWEET AVENUE                        PHILLIP A. TALBERT, ACTING
BAKERSFIELD, CA 93308                  VISALIA, CA 93292-2260                      2500 TULARE ST, STE 4401
                                                                                   FRESNO, CA 93721




EASTERN DISTRICT OF CALIFORNIA         EASTERN DISTRICT OF NEW YORK                EASTERN DISTRICT OF NEW YORK
PHILLIP A. TALBERT, ACTING             BRIDGET ROHDE                               BRIDGET ROHDE
501 I ST, STE 10-100                   271 CADMAN PLAZA E                          610 FEDERAL PLAZA
SACRAMENTO, CA 95814                   BROOKLYN, NY 11201                          CENTRAL ISLIP, NY 11722-4454




EDDIES DE WAXING                       EDMUND H BERGER                             EDWARD ANTHONY LUSH
P.O. BOX 59                            13347 S. W. CLEARVIEW WAY                   79 RUE GABRIEL DEBACQ
ATWOOD, CA 92811                       TIGARD, OR 97223-1728                       45770 SARAN
                                                                                   FRANCE




EDWARD H. BARKER & CHARLES F. BARKER   EDWARD K ZUCKERMAN                          EDWARD K. ZUCKERMAN C/O ALDER
1935 CANYON CLOSE RD                   40920 WILSHIRE BLVD, SUITE 1200             GREEN HASSON & JANKS LLP
PASADENA, CA 91107-1061                LOS ANGELES, CA 90024                       10990 WILSHIRE BLVD., 16TH FLOOR
                                                                                   LOS ANGELES, CA 90024




EDWARD S. RENWICK                      EDWIN CHARLES WALKER                        ELEANOR WESTBROOKE
HANNA & MORTON LLP                     5705 LOMA VERDE DRIVE                       830 WASHINGTON
444 S. FLOWER ST., SUITE 1500          PASO ROBLES, CA 93446                       ALBANY, CA 94706-1037
LOS ANGELES, CA 90071




ELIZABETH DUCK                         ELIZABETH ESSER                             ELIZABETH GRESHAM CHILDRESS
219 MAMMOTH SP. LANE                   120-55 PROSPECT ST.                         2048 INDEPENDENCE ROAD
DICKINSON, TX 77539-4045               RIDGEFIELD, CT 68770                        SEDAN, KS 67361
ELIZABETH H.Case  9:19-bk-11573-MB
             CHERRY, SUC, TTE U/W/O    Doc 40 HEIN
                                       ELIZABETH  Filed 08/13/19
                                                      DRAKE          Entered 08/13/19  17:21:01
                                                                               ELIZABETH SUSAN HUNT Desc
NEVA M. HANCOCK, FBO ELIZ. H. CHERRY    MainNEDocument
                                       10613   156TH STREET Page    15 of 42 1445 SE DIVISION ST
P.O. BOX 174                           BRUSH PRAIRE, WA 98606                  PORTLAND, OR 97202
LARKSPUR, CO 80118




ELIZABETH WALLACE ESSER                ELLER FAMILY TRUST                      ELOISE J. TAYLOR
120-55 PROSPECT ST.                    P.O. BOX 1111                           627 ROCKFORD ROAD
RIDGEFIELD, CT 68770                   LAKE FOREST, CA 92609                   CORONA DEL MAR, CA 92625




EMPLOYMENT DEVELOPMENT DEPARTMENT      ENERGY & ENVIRONMENT INC                EPA - REGION 2
PO BOX 989071                          2720 S. CRADDY WAY STE # A              290 BROADWAY
WEST SACRAMENTO, CA 95798-9071         SANTA ANA, CA 92704                     NEW YORK, NY 10007-1866




EPA - REGION 8                         EPA - REGION 9                          EPA REGION 9
1595 WYNKOOP ST                        75 HAWTHORNE ST                         ENVIRONMENTAL PROTECTION AGENCY
DENVER, CO 80202-1129                  SAN FRANCISCO, CA 94105                 75 HAWTHORNE STREET
                                                                               SAN FRANCISCO, CA 94105




EROLINDA METZGER                       ESCOLLE TENANTS IN COMMON ANDERSON      ESCOLLE TENANTS IN COMMON
419 W. 2ND STREET                      AND ASSOCIATES, ATTN REBECCA            ATTN: VINCENT T. MARTINEZ, MANAGER
CLOVERDALE, CA 95425-310               GARDINER CPA                            215 N. LINCOLN ST.
                                       1234 TRAVIS BVD                         SANTA MARIA, CA 93458
                                       FAIRFIELD, CA 94533



EST MARIA PEREZ RODRIGUEZ              EST OF SUZANNE LAFORCE BABER            ESTATE MANUELA G. GARCIA
4022 ODESSA DR.                        30 FAIRVIEW CIRCLE                      DEPARTMENT OF HEALTH SERVICES, CASE
YORBA LINDA, CA 92686                  CHICO, CA 95928                         #1600/55/30
                                                                               SACRAMENTO, CA 95814




ESTATE OF CECIL T. THOMAS, JR.         ESTATE OF EDNA G. YORBA                 ESTATE OF RUDOLPH L. ESTATE OF
2959 EATON AVE.                        5409 E. SUNCREST RD.                    RUDOLPH L. ARIAS
SAN CARLOS, CA 94070                   ANAHEIM, CA 92807                       1613 E. OAK STREET
                                                                               PLACENTIA, CA 92670-660




ESTHER MORALES                         ETHEL STEVENSON.SUC.TRUSTEE OF ARTI     EUGENE J. STERN REDIDUARY TRUST
3210 AVE. Q                            STEV                                    1626 19TH ST, SUITE 17
GALVESTON, TX 77550                    730 SANTIAGO AVENUE                     BAKERSFIELD, CA 93301
                                       LONG BEACH, CA 90804




EUGENE KENWAY                          EVELINE TAYLOR                          EVELYN ROPER
34371 CALLE LAS PALMAS                 322 S. ILLINOIS ST.                     2345 NW HAYES AVE
CATHEDRAL CITY, CA 92234               ANAHEIM, CA 92805                       CORVALLIS, OR 97330




EXXON                                  FAIRFIELD INN BY MARRIOTT               FARMER BROTHERS COFFEE
13501 KATY FREEWAY                     710 W. KIMBERLY AVE.                    P.O. BOX 79705
HOUSTON, TX 77079-1398                 PLACENTIA, CA 92870                     CITY OF INDUSTRY, CA 91716-97
             Case COMPANY
FIDELITY & DEPOSIT 9:19-bk-11573-MB
                          OF          Doc 40
                                      FINLEY       Filed 08/13/19
                                              COMPANY                Entered 08/13/19  17:21:01
                                                                               FIRST AMERICAN        Desc
                                                                                              TITLE INSURANCE
MARYLAND                               Main
                                      P.      Document
                                         O. BOX 2086         Page   16 of 42 COMPANY
PO BOX 1227                           AUSTIN, TX 78768                          TRUSTEE FOR UBS AG LONDON BRANCH
BALTIMORE, MD 21203                                                             4380 LA JOLLA VILLAGE DRIVE
                                                                                SUITE 110
                                                                                SAN DIEGO, CA 92122

FISH AND WILDLIFE POLLUTION           FRANCES JONES EDWARDS                     FRANCINE PHILLIPS FISHER
P.O. BOX 944209                       4458 SANTA RITA ROAD                      1206 BAND TAIL DRIVE
SACRAMENTO, CA 94244-2090             RICHMOND, CA 94803                        CARSON CITY, NV 89701




FRANCIS T. CORNISH TRSTE              FRANK AND SYLVIA BOISSERANC               FRANK GLASER
P.O. BOX 1437                         300 W. PASEO DE CRISTOBAL                 30184 VIA RIVERARANCHO
ALTURAS, CA 96101                     SAN CLEMENTE, CA 92672                    PALOS VERDES, CA 90275




FRANK J. CURRIE & EVELYN R. CURRIE    FRANK J. WATERS                           FRANK M BOISSERANC AND SYLVIA S
7580 E. MARTELLA LANE                 108 NORTH ORANGE DRIVE                    BOISSERANC
ANAHEIM, CA 92808-1316                LOS ANGELES, CA 90036-301                 300 W. PASEO DE CRISTOBAL
                                                                                SAN CLEMENTE, CA 92672




FRANK M BOISSERANC TRUSTEE            FRANK P. SCOTT                            FRED J YSLAS
NORMAN T. BOISSERANC FMLY TRUST       62501 BEAVER LOOP RD. #1                  1569 CANFIELD LANE #1
300 W. PASEO DE CRISTOBAL             NORTH BEND, OR 97459                      ANAHEIM, CA 92805
SAN CLEMENTE, CA 92672




FRED M KAY, M.D.                      FREDERIC A. MORELL,TRUSTEE OF THE         FREDERICK D. THOMSON JR.
10276 E. NOLINA TR.                   FREDER                                    824 AVALON CT.
SCOTTSDALE, AZ 85262                  12397 ROCK RIDGE ROAD                     SAN DIEGO, CA 92109
                                      HERNDON, VA 20170




FREDERICK D. THOMSON, JR.             FREDERICK K. GLEASON                      FREDRICK C KRAUSE
824 AVALON CT.                        1501 CLIFF DR.                            727 EL MIRADOR
SAN DIEGO, CA 92109                   NEWPORT BEACH, CA 92663                   FULLERTON, CA 92835




FRONTIER COMMUNICATIONS CORP.         FRONTIER                                  GAIL GRESHAM
401 MERRITT 7                         P.O. BOX 740407                           7941 LA RIVIERA DRIVE
NORWALK, CT 06851                     CINCINNATI, OH 45274-0407                 SACRAMENTO, CA 95826




GARY A. & SUSAN J. JERMAN             GARY AMMERAAL METER PROVING               GARY B. GATEWOOD
4194 S. VALENTIA STREET               727 PHILIPPINE ST.                        1821 ROAD 72
DENVER, CO 80237                      TAFT, CA 93268                            PASCO, WA 99301




GARY BURCHAM                          GARY D. FIELDS                            GARY EDWARD CAIN
810 EAST WALNUT AVENUE                FIELDS LAW                                120 SLOAN MT LANE
BURBANK, CA 91501                     400 OCEANGATE, SUITE 700                  GRANTS PASS, OR 97527
                                      LONG BEACH, CA 90802
GARY GRESHAM Case 9:19-bk-11573-MB      Doc R.
                                        GARY  40GLEASON
                                                   Filed 08/13/19       Entered 08/13/19 17:21:01
                                                                                  GARY WAYNE MORLOCK Desc
P.O. BOX 1017                            Main
                                        2268   Document
                                             HOWARD          Page      17 of 42 15844 BENT TREE ROAD
BUELLTON, CA 93427                      SAN CARLOS, CA 94070                     POWAY, CA 92064




GEO DRILLING FLUIDS, INC                GEORGE F & RITA C KELLY REVOCABLE        GEORGE F. KELLY
1431 UNION AVENUE                       TRUST C/O DON KELLY, ATTORNEY AT LAW     22722 NADINE CIRCLE
BAKERSFIELD, CA 93305                   317 ROSECRANS AVE.                       TORRANCE, CA 90505-272
                                        MANHATTAN BEACH, CA 90266




GEORGE FOSTER                           GEORGE MITCHELL                          GEORGE R. TUERK
5924 S. ADA STREET                      441 7TH AVE. SOUTH                       10 WINGED FOOT LANE
CHICAGO, IL 60636-1802                  JACKSONVILLE BEACH, FL 32250             NEWPORT BEACH, CA 92660




GESSLER TRUST "A" BANK OF AMERICA, NA   GIBBS TRUCK CENTERS                      GIT, INC.
TRUST SERVICES, SUCCESSOR TRUSTEE       P.O. BOX 748062                          PO BOX 5489
,P.O. BOX 2546                          LOS ANGELES, CA 90074-8062               SANTA MARIA, CA 93456
FORT WORTH, TX 76113-2546




GLADYS T. MUSCIO                        GLENN R. TWITCHELL                       GLENN R. TWITCHELL
4411 COUNTRYWOOD DRIVE                  2800 SODA LAKE ROAD                      4318 LIVE OAK LANE
SANTA MARIA, CA 93455                   FALLON, NV 89406-9354                    ROCKLIN, CA 95765




GLR, LLC                                GLR, LLC                                 GMART HOLDINGS, LLC
45 ROCKEFELLER PLAZA                    VIOLETA BERNICZKY                        9804 ESCONDIDO CANYON ROAD
SUITE 2410                              45 ROCKEFELLER PLAZA, SUITE 2410         AGUA DULCE, CA 91390
NEW YORK, NY 10111                      NEW YORK, NY 10111




GOGH, LLC                               GOLDEN STATE WATER COMPANY               GOLDEN STATE WATER COMPANY
P.O.BOX 5489                            630 E. FOOTHILL BOULEVARD                P.O BOX 9016
SANTA MARIA, CA 93456                   SAN DIMAS, CA 91773                      SAN DIMAS, CA 91773




GONZALEZ OCC MEDICINE CENTERS           GOODWILL INDUSTRIES                      GORDON LE PAGE
301 E. COOK ST. SUITE C                 342 SAN FERNANDO ROAD                    25886 ANZIO WAY
SANTA MARIA, CA 93454                   LOS ANGELES, CA 90031                    VALENCIA, CA 91355




GR LIFT, LP                             GRAINGER                                 GREGORY B. KAMIN
620-B ENTERPRISE WAY                    101 S. RICE AVE                          4641 AVE. DE LAS ESTRELLAS
BAKERSFIELD, CA 93307                   OXNARD, CA 93030                         YORBA LINDA, CA 92886




GRETCHEN HOWARD                         GREWAL (ROYALTY) LLC                     GRIFFITH L. RUBY
12011 6TH AVE. N.W.                     45 ROCKEFELLER PLAZA, SUITE 2410         1016 ROCK ROSE LANE
SEATTLE, WA 98177                       NEW YORK, NY 10111                       LOMPOC, CA 93436
           Case 9:19-bk-11573-MB
GRUNDOON LLC                         Doc 40 Filed
                                     GUARANTEE         08/13/19
                                                 ROYALTES,           Entered
                                                           INC. AND LAOR       08/13/19 17:21:01
                                                                                 GUARANTEE ROYALTIES Desc
                                                                                                     INC. C/O RICHARD
620 MCMURRAY RD.                      Main Document
                                     LIQUIDATING ASSOC.      Page 18 of 42       J. LAUTER & COMPANY
BUELLTON, CA 93427                   4640 ADMIRALTY WAY                          4640 ADMIRALTY WAY, SUITE 700
                                     SUITE 700                                   MARINA DEL REY, CA 90292
                                     MARINA DEL REY, CA 90292



H & H OIL TOOL                       H. JAMES HOPKINS TRUST; WILBUR D.           HALLIBURTON ENERGY SERVICES, I
P.O. BOX 21596                       P.O. BOX 1166                               P.O. BOX 203143
BAKERSFIELD, CA 93390                VALLEY CENTER, CA 92082                     HOUSTON, TX 77216-314




HAMPTON TEDDER ELECTRIC CO., I       HANCOCK HEKEN LEAF TRUST                    HARBOR LITIGATION SOLUTIONS
P.O. BOX 2128                        2708 BUNGALOW PLACE                         633 W 5TH STREET, 28TH FLOOR
MONTCLAIR, CA 91763                  CORONA DEL MAR, CA 92625                    LOS ANGELES, CA 90071




HAROLD G. HUND                       HAROLD H. DAVIS TRUST #720985               HARRIET K SEARES TRUSTEE OF THE
45 SIDNEY DR.                        WELLS FARGO BANK AU3283                     1053 N MARVISTA AVE
OROVILLE, CA 95966                   5262 N. BLACKSTONE AVE.                     PASADENA, CA 91104-3860
                                     FRESNO, CA 93710-0000




HARRIET K. SEARES                    HARRIS LIVING TRUST 8/28/89                 HCD
C/O V.S. HOULEMARDE, 1053 MARVISTA   1193 WINTHROP LN                            PO BOX 1979
PASADENA, CA 91104-3860              VENTURA, CA 93001                           SACRAMENTO, CA 95812-1979




HEATHER WEARE                        HEIDI ELIZABETH LYPPS                       HELEN GLASS
THE LAW OFFICE OF HEATHER WEARE      472 37TH STREET # 1                         1241 KURT AVENUE
301 S. MILLER ST., SUITE 116         OAKLAND, CA 94609-2813                      MODESTO, CA 95350
SANTA MARIA, CA 93454




HENRY R. & CARMEN BLEECKER           HERBERT DAVID SCOTT                         HERBERT FOSTER
1724 N. GLENVIEW AVE.                1713 PROSPECT ST.                           C/O SALLY FOSTER, 9610 S. MASON AVENUE
ANAHEIM, CA 92807-1007               NATIONAL CITY, CA 92050-5150                OAK LAWN, IL 60453-285




HERNANDO SAMPER C/O DARIER & CO.     HERNANDO SAMPER C/O DARIER & CO.            HILLARY A. RADOVICH SUCTTE U/W/O
2-4 RUE DE SAUSSURE                  2-4 RUE DE SAUSSURE                         NEVA M. HANCOCK, 211 PO'OPO'O PL.
1204 GENEVA                          1204                                        KAILUA, HI 96734
SWITZERLAND                          GENEVA
                                     SWITZERLAND



HOLLIS A. ULYATE SUC TTEE, U/W/O     HUNTON ANDREWS KURTH LLP                    HUNTON ANDREWS KURTH LLP
P.O. BOX 329                         600 TRAVIS STREET                           600 TRAVIS, SUITE 4200
LARKSPUR, CO 80118                   SUITE 4200                                  HOUSTON, TX 77002
                                     HOUSTON, TX 77002




HVI CAT CANYON, INC.                 HVI CAT CANYON, INC.                        HVI CAT CANYON, INC.
630 FIFTH AVENUE, SUITE 2410         ALEX G. DIMITRIJEVIC                        M. ERNESTO OLIVARES
NEW YORK, NY 10111                   PRESIDENT AND COO                           CFO
                                     2617 CLARK AVENUE                           2617 CLARK AVENUE
                                     SANTA MARIA, CA 95454                       SANTA MARIA, CA 95454
             Case
HVI CAT CANYON, INC.9:19-bk-11573-MB   Doc
                                       HVI   40CANYON,
                                           CAT     FiledINC.
                                                          08/13/19 Entered      08/13/19   17:21:01
                                                                                  IBIS ENTERPRISES, LTD Desc
P.O. BOX 5489                          Main Document
                                       RANDEEP  S. GREWAL      Page 19 of 42      P.O. BOX 1722
SANTA MARIA, CA 93456                  CHAIRMAN AND CEO                           TULSA, OK 74101-1722
                                       HVI CAT CANYON, INC. 2617 CLARK AVENUE
                                       SANTA MARIA, CA 95454



IDA DIBOS DE MALAGA                    INA V. GATHAS                              INDUSTRIAL EQUIPMENT SERVICES
P.O. BOX 423-526350                    631 N. LEMON ST.                           1661 COTA AVE.
MIAMI, FL 33152-6350                   ANAHEIM, CA 92805-2627                     LONG BEACH, CA 90813




INNOSPEC OILFIELD SERVICES             INTERNAL REVENUE SERVICE                   INTERNAL REVENUE SERVICE
640 W HUENEME RD                       (SMALL BUSINESS/SELF-EMPLOYMENT DIV)       CENTRALIZED INSOLVENCY OPERATIONS
OXNARD, CA 93033                       5000 ELLIN ROAD                            PO BOX 7346
                                       LANHAM, MD 20706                           PHILADELPHIA, PA 19101-7346




INTERNAL REVENUE SERVICE               INTERSTATE BATTERIES                       IRA E. SANDITEN TRUSTEE DEBORAH A.
P.O. BOX 932100                        1027 S. BLOSSER #101                       SANDITEN TRUST
LOUISVILLE, KY 40293-2100              SANTA MARIA, CA 93458                      3314 E. 51ST ST. SUITE 207K
                                                                                  TULSA, OK 74135




ISAAC N. KRAUSHAAR                     IVONNE DIBOS DE ORLANDINI                  J. P. MORGAN-CHASE
20402 SUNDANCE ROAD                    LOS ALAMOS 441-SAN ISIDRO                  ATTN: MICHAEL KERNEY
APPLE VALLEY, CA 92308                 LIMA 27LIMA                                450 WEST 33RD STREET, 15TH FLOOR
                                                                                  REF: 030057 NASSAU ASSOC-SABA ATTN
                                                                                  MICHAEL KERNEY
                                                                                  NEW YORK, NY 10041

J. P. MORGAN-CHASE                     J.P. MORGAN-CHASE ATT: MICHAEL             JACK & GEORGETTE GARVIN AND GEORGE
ATTN: MICHAEL KERNEY                   KEARNEY                                    & CATHERINE STEELE
450 WEST 33RD STREET, 15TH FLOOR       50 WEST 33RD ST., 15TH FLOOR               3501 TELEPHONE RD.
REF: 030057 NASSAU ASSOC-SABA          NEW YORK, NY 10041                         SANTA MARIA, CA 93454
NEW YORK, NY 10041



JACK J. LYPPS                          JACK MAXWELL                               JACQUELINE MAE MORRIS
100 HOLLAND GLEN # 107                 11140 SPRINGFIELD PIKE C-447               26049 CLEARINGSIDE
ESCONDIDO, CA 92026-1354               CINCINNATI, OH 45246                       JUNCTION CITY, OR 97448-9596




JACQUELINE THOMAS LAW                  JAIMA SPENCER                              JAMES A BARBOUR TRUST
649 ONAHA STREET                       P.O. BOX 601                               P. O. BOX 5383
HONOLULU, HI 96816-4918                ELK GROVE, CA 95759                        DENVER, CO 80217




JAMES BETTIGA TRUSTEE UNDER            JAMES CALLAS                               JAMES D. MANZO
8029 NORTH LEE HIGHWAY                 2020 VIA SOLONA                            1230 21ST STREET NE
RAPHINE, VA 24472                      SAN CLEMENTE, CA 92673-372                 SALEM, OR 97301




JAMES FLIPPEN                          JAMES J. SHELTON, JR.                      JAMES MACPHERSON
45674 ROAD 128                         136 EL CAMINO DRIVE, SUITE 210             , UNIT G-3
ORANGE GROVE, CA 93646                 BEVERLY HILLS, CA 90212                    CAMBRIA, CA 93428
            CaseSUC
JAMES P. BETTIGA, 9:19-bk-11573-MB
                    TRUSTEE OF        Doc 40
                                      JAMES        Filed 08/13/19
                                             R HEYING                 Entered 08/13/19
                                                                                JAMES R. 17:21:01
                                                                                         ROBERTS        Desc
8029 NORTH LEE HIGHWAY                 Main
                                      P.O. BOXDocument
                                               963           Page    20 of 42 35260 PAUBA ROAD
RAPHINE, VA 24472                     FOREST FALLS, CA 92339-0963               TEMECULA, CA 92592




JAN L. MEYER                          JANA BROSMAN                              JANE A ADAMS AND JOHN S ADAMS
2951 ROCKMONT AVENUE                  P. O. BOX 1163                            TRUSTEES
CLAREMONT, CA 91711                   COSMOPOLIS, WA 98537                      PO BOX 264
                                                                                YORBA LINDA, CA 92885




JANE A. AND JOHN S. ADAMS, TRUSTEES   JANE E. CONNOLLY                          JANE ELIZABETH ALLEN
PO BOX 264                            2123 GRANADA BLVD                         2683 ALAMEDA CIRCLE
YORBA LINDA, CA 92885                 CORAL GABLE, FL 33134-4704                CARLSBAD, CA 92009




JANET K. GANONG                       JANET L. HUND                             JANET PIERCE BOSTIC
PO BOX 8042                           1780 W. LINCOLN #315                      1900 N. TORREY PINES #124
MAMMOTH LAKE, CA 93456                ANAHEIM, CA 92801                         LAS VEGAS, NV 89108-2655




JANET PIERCE BOSTIC                   JANET PIERCE BOSTIC                       JANIS L. MORLOCK
1900 N. TORREY PINES #124             1900 N. TORREY PINES, SUITE #124          2441 LILY LANGTRY CT.
LAS VEGAS, NV 89108-2655              LAS VEGAS, NV 89108-2655                  PARK CITY, UT 84060




JANIS M. LLOYD                        JAY COLLINS AND PAMELA COLLINS            JEAN F BACAL, TRUSTEE
68797 RIDGE ROAD                      19 MARTIN CIRCLE                          3967 CENTER AVENUE
NORTH BEND, OR 97459                  PADUCAH, KY 42001                         NORCO, CA 92860




JEANNE E. HUND                        JEANNE KING TRUST CLAUDIA VALENTINE       JEFF HALL
25430 SUN CITY BLVD                   TRUSTEE                                   6193 E DIABLO SUNRISE ROAD
SUN CITY, CA 92586                    648 RACQUET CLUB CIRCLE                   TUCSON, AZ 85756
                                      ROHNERT PARK, CA 94928




JEFF HALL                             JEFFERY OXANDABOURE                       JEFFREY SHAFFER MD
6193 E. DIABLO SUNRISE ROAD           P.O. BOX 6925                             1938 N FILBERT AVE
TUCSON, AZ 85756                      TAHOE CITY, CA 96145                      CLOVIS, CA 93619




JEROME BREVOORT DWIGHT                JEROME DWIGHT                             JERRY'S OILFIELD INSTRUMENTS
205 W 88TH STREET APT. 4B             205 W. 88TH ST., APT 4B                   2750 WALNUT AVE.
NEW YORK, NY 10024                    NEW YORK, NY 10024                        SIGNAL HILLS, CA 90755




JESSE B. GRANER                       JESSIE THOMPSON C/O SCOTT N.              JESSIE THOMPSON
3377 CALIFORNIA AVENUE                THOMPSON                                  14152 LIVINGSTON ST.
SIGNAL HILL, CA 90807-4605            14152 LIVINGSTON ST.                      TUSTIN, CA 92680
                                      TUSTIN, CA 92780
JESUS PELAYO Case 9:19-bk-11573-MB    Doc
                                      JFL   40 OFFiled
                                          TRUST    1987-S08/13/19
                                                          LAZARD        Entered 08/13/19  17:21:01 Desc
                                                                                  JIM VARNER
4505 E. PHILO AVENUE                   Main
                                      ONE    Document
                                           WALL ST, 23RD FLOORPage     21 of 42 5900 EAST LERDO HIGHWAY
ORANGE, CA 92669                      NEW YORK, NY 10286                         SHAFTER, CA 93263




JO ANN TOMLINSON                      JOAN COLLIER TRUST                         JOAN KRAUSE, TRUSTEE OF THE
7820 LEISURE TOWN ROAD                1720A SAN LUIS DRIVE                       727 EL MIRADOR
VACAVILLE, CA 95688-9658              SAN LUIS OBISPO, CA 93401                  FULLERTON, CA 92835




JOAN M. LEWIS                         JOANNE L. BELL                             JOE TOMLINSON
1711 ASKAM LANE                       252 N. CANYON BLVD.                        7820 LEISURE TOWN RD.
LOS ALTOS, CA 94024                   MONROVIA, CA 91016                         VACAVILLE, CA 95688




JOHN A TUCKER (TUCKER FAMILY TRUST)   JOHN A. & LOUISE H. FELICIANO, TRUSTEES    JOHN AND LOUISE FELICIANO
300 HIOLANI STREET                    PO BOX 368                                 6101 FOXEN CANYON RD.
PUKALANI, HI 96768                    LOS OLIVOS, CA 93441                       LOS OLIVOS, CA 93441




JOHN AND WINOLA HAZARD REVOCABLE      JOHN B. STERN                              JOHN C. MCGLYN
TRUST                                 12919 MONTANA AVE #303                     440 COLERIDGE AVENUE
2119 VERDE ST.                        LOSA ANGELES, CA 90049                     PALO ALTO, CA 94301-360
BAKERSFIELD, CA 93304




JOHN C. WANBERG                       JOHN CONNOLLY                              JOHN D. NACCARATO
10448 WHEATRIDGE DR.                  220 NW DRAKE ROAD                          629 N. MARGUERITA ROAD
SUN VALLEY, AZ 85373                  BEND, OR 97703                             ALHAMBRA, CA 91801




JOHN DANA PEARCE                      JOHN DANA PEARCE                           JOHN E. HUND
10210 BASELINE RD. #228               2926 VISTA GRANDE                          102 E. BAY #2
ALTA LOMA, CA 91701                   FAIRFIELD, CA 94533                        BALBOA, CA 92661




JOHN ETCHANDY                         JOHN H. WENTS                              JOHN JEFFERY CAIN
12742 E. TRASK AVE.                   122 N. NICHOLSON AVENUE, APT E             100 OCEANO - APT 4
GARDEN GROVE, CA 92643-3041           MONTERY PARK, CA 91755                     SANTA BARBARA, CA 93109




JOHN L. STERN                         JOHN M. PHILLIPS OILFIELD EQUI             JOHN O BEARDEN
2330 WESTWOOD BLVD., STE 104          2755 DAWSON AVENUE                         660 N. FARM ROAD #65
LOS ANGELES, CA 90064-212             SIGNAL HILL, CA 90755                      BOIS D ARC, MO 65612




JOHN PATRICK KEARNEY CONSERVATOR      JOHN S. NEWTON                             JOHN S. NEWTON
1500 NORTH E STREET                   1159 MAIN STREET, APT #1402                1159 MAIN STREET, APT #1402
SAN BERNARDINO, CA 92405              VANCOUVER, BC V6A 4B6                      VANCOUVER, BC V6A 4B6
                                      CANADA                                     CANADA
             Case
JOHN TWITCHELL        9:19-bk-11573-MB   Doc WERTIN
                                         JOHN  40 Filed 08/13/19       Entered 08/13/19 17:21:01
                                                                                 JOHNATHAN DWIGHT   Desc
P.O. BOX 2307                             Main
                                         600    Document
                                             ALDEAN PLACE     Page    22 of 42 C/O AMERIPRISE FINANCIAL
ORCUTT, CA 93456                         NEWPORT BEACH, CA 92265                126 WELLS AVE. S
                                                                                RENTON, WA 98057




JON MCKELLAR, PLS                        JONATHAN ASHLEY DWIGHT AMERIPRISE      JOSEPH ARTHUR SULLIVAN
2605 SOUTH MILLER STREET                 FINANCIAL, ATTN RANDY LINDE            18002 BOTHELL-EVERETT HWY S.E
SANTA MARIA, CA 93455                    126 WELLS AVE S                        MILL CREEK, WA 98012
                                         RENTON, WA 98057-2152




JOSEPH KRAUS                             JOSEPH M. PACHECO                      JOSEPHINE JOHNSON
99 TREECREST CT.                         20313 N. FLETCHER WAY                  4201 GLENBROOK
ROSEVILLE, CA 95678                      PEORIA, AZ 85382                       BAKERSFIELD, CA 93306




JOY JOHNSON                              JP MORGAN CHASE BANK F/A/O M.J.        JTF PROCESS SOLUTIONS
30088 SPRAY DRIVE                        WORMSBAKER ACC#975080037               217 HOLLYHILL DRIVE
CANYON LAKE, CA 92587                    234 S. MAIN STREET                     BAKERSFIELD, CA 93312
                                         WILLITS, CA 95490




JUANITA A. GARCIA                        JUANITA MUNOZ                          JUDITH J. COMBS
3353 GEORGETOWN PL                       8803 FRANCES FOLSOM ST SW              2030 E. WELLINGTON AVENUE
SANTA CLARA, CA 95051-1535               LAKEWOOD, WA 98498                     SANTA ANA, CA 92701-3182




JUDY A. ROGERS                           JUDY A.OLDHAM TRUSTEE OF THE LAURA R   JUDY L. BELL
PO BOX 234                               CLA                                    1590 SKY VALLEY DR, APT. H204
SANTA MARIA, CA 93456                    1017 MEADOWBRIDGE DR.                  RENO, NV 89523
                                         FOLSOM, CA 95630




JULIAN & HELEN HATHAWAY TRUSTEE, J. I.   JULIAN & HELEN HATHAWAY                JULIE A. MCKEMY
HAATHAWAY FAMILY TRUST                   P. O. BOX 3404                         8113 E. PHILLIPS CIRCLE
P. O. BOX 3404                           SANTA FE SPRINGS, CA 90670-1404        CENTENNIAL, CO 80112
SANTA FE SPRINGS, CA 90670-1404




JULIE CHAPPIUS                           JULIE MARIE HELFRICH                   JULIE MARIE HELFRICH
1955 UNION PL #F-98                      737 SOUTHBOROUGH DRIVE                 737 SOUTHBOROUGH DRIVE
COLUMBIA, TN 38401                       CANADA V755 1N1                        WEST VANCOUVER, BC V755 1N1
                                         WEST VANCOUVER, BC                     CANADA
                                         CANADA



K & K OIL, LLC                           KAMAN INDUSTRIAL TECHNOLOGIES          KATHARINE T. BARDIN
1401 BENTLEY AVENUE. SUITE 203           1450 W. MCCOY LANE                     14402 OLD MISSION RD
LOS ANGELES, CA 90025                    SANTA MARIA, CA 93455                  DADE CITY, FL 33525




KATHARINE T. BARDIN                      KATHERIN HANBERG                       KATHERINE S. HANBERG OR WILLIAN
14406 12TH STREET                        PO BOX 1911                            HANBERG
DADE CITY, FL 33525                      LOMPOC, CA 93438                       P.O. BOX 1911
                                                                                LOMPOC, CA 93438
KATHLEEN C. Case  9:19-bk-11573-MB
            SEYMOUR                    Doc 40 N.Filed
                                       KATHLEEN    GRAHAM08/13/19       Entered 08/13/19
                                                                                  KATHLEEN17:21:01
                                                                                           WETZEL CLIFTDesc
77 BUCKEYE AVENUE                       Main
                                       1462    Document
                                            MIRADA CIRCLE    Page      23 of 42 6722 E. HORSESHOE ROAD
OAKLAND, CA 94618                      YUBA CITY, CA 95993                        ORANGE, CA 92869




KATRINA GESSLER SEATON                 KEANE                                      KELLY PIPE CO.,LLC
PO BOX 757                             P.O. BOX 1508                              4600 BORMAN WAY
SANDIA PARK, NM 87047                  SOUTHEASTERN, PA 19399-1508                BAKERSFIELD, CA 93313




KENNETH COMBS                          KENNETH E. GATEWOOD                        KENNETH H. HUNTER
13504 RUSSEL STREET                    913 S. GRAND AVE., SPACE 35                P.O. BOX 527
WHITTER, CA 90602-314                  SAN JACINTO, CA 92583                      SANTA BARBARA, CA 93150-527




KENNETH JOHN FRIEND                    KENNETH L. BELL                            KERN COUNTY TAX COLLECTOR
275 N FRESNO ST APT 3A                 711 FELLOWSHIP ROAD                        1115 TRUXTUN AVENUE, 2ND FLOOR
CHANDELR, AZ 85225                     SANTA BARBARA, CA 93109                    BAKERSFIELD, CA 93301-4640




KERN COUNTY-CLERK                      KEVIN R. BENDON                            KEY ENERGY SERVICES
1115 TRUXTON AVE. FIRST FLOOR          122 STARFLOWER STREET                      PO BOX 201858
BAKERFIELD, CA 93301                   BREA, CA 92821                             DALLAS, TX 75320-1858




KIM TOMLINSON                          KIMBERLY A. GRAVES                         KITTY LEE COX
38200 SE LUSTED RD.                    3939 W. WINDMILLS BLVD. #1007              2903 MC4018
BORING, OR 97009                       CHANDLER, AZ 85226                         YELLVILLE, AR 72687




KRAGEN OREILLEY                        KRISTINA E. SMIRL                          KRISTINE TOMLINSON TRUSTEE
2053 S. BROADWAY                       111 N. GREENFIELD AVE.                     2176 HACKAMORE DR
SANTA MARIA, CA 93455                  WAUKESHA, WI 53186-5266                    MOHAVE VALLEY, AZ 86440




KURT C. HARBORDT                       LANCE BROWN                                LANCE H. BROWN , TRUSTEE
P.O. BOX 3219                          5997 FOXEN CANYON RD.                      PO BOX 68
FREDERICK, MD 21705                    LOS OLIVOS, CA 93441                       LOS OLIVOS, CA 93441




LANDOWNERS ROYALTY CO.                 LANDOWNERS ROYALTY CO.                     LAOR
P. O. BOX 491150                       PO BOX 491150                              4640 ADMIRALTY WAY, SUITE 700
LOS ANGELES, CA 90049-9150             LOS ANGELES, CA 90049                      MARINA DEL REY, CA 90292




LARRY L. & MARY L. WALLACE, JT/WROS.   LARRY L. WALLACE                           LARSEN O'BRIEN LLP
P.O. BOX 1146                          P.O. BOX 1146                              ROBERT C. O'BRIEN
ASPEN, CO 81612-1146                   ASPEN, CO 81612-1146                       555 SOUTH FLOWER
                                                                                  SUITE 4400
                                                                                  LOS ANGELES, CA 900071
            Case
LARSEN O'BRIEN LLP 9:19-bk-11573-MB   Doc AMERICA
                                      LATIN  40 Filed
                                                    FREE08/13/19     Entered
                                                          METHODIST CHURCH     08/13/19  17:21:01
                                                                                 LAURA BONNET            Desc
ROBERT C. O'BRIEN                      Main
                                      925     Document
                                          S. MELROSE ST.     Page 24 of 42       6130 CAMINO REAL #277
555 SOUTH FLOWER                      PLACENTIA, CA 92870                        RIVERSIDE, CA 92509
SUITE 4400
LOS ANGELES, CA 90071



LAURA E. HUND                         LAURA LYPPS DANIEL                         LAURENT TRUST #109382 WELLS FARGO
1404 N. TUSTIN 1-3                    16 SUNRISE                                 BANK TRUSTEE
SANTA ANA, CA 92701                   WESTBROOK, CT 06498                        P. O. BOX 5825
                                                                                 DENVER, CO 80217




LAURICE JOSEPH EXEC EST JOSEPH DECD   LAWRENCE E. HUND                           LAWRENCE L STILES
C/O JOSEPH BARKETT - EMERALD PROP.    10481 BROADVIEW PLACE                      11485 ACROPOLIS DRIVE
42 N. SUTTER STREET, SUITE 307        SANTA ANA, CA 92705-1466                   YUCAIPA, CA 92399
STOCKTON, CA 95202




LEIGH T. MEDEMA                       LEIGH T. MEDEMA                            LEILA DWIGHT
3401 CASCINA CIR UNIT A               3401 CASCINA CIRCLE UNIT A                 143 GAMBIER ST.
HIGHLANDS RANCH, CO 80126             HIGHLANDS RANCH, CO 80126                  SAN FRANCISCO, CA 94134




LEILA MINTURN DWIGHT                  LEONARD K. FIRESTONE, DEC'D                LEROY WINKLER
143 GAMBIER STREET                    PO BOX 2457                                219 CALLE CLEMENTE
SAN FRANCISCO, CA 94134               RANCHO MIRAGE, CA 92270-1087               SAN CLEMENTE, CA 92672-220




LESLIE C. PAYNE                       LEWIS B. JACKSON, JR LIV TRUST             LILLIAN K. TAYLOR
614 WEST VISTA CIRCLE                 JP MORGAN, P.O. DRAWER 99084               P.O. BOX 337
SANTA MARIA, CA 93454                 FORT WORTH, TX 76199-0084                  BONSALL, CA 92003-033




LILLIE M. MERRITT                     LILLY S. ALVAREZ, TRUSTEE OF THE           LINDA C. MAHNKEN, TRUSTEE
P.O. BOX 291                          1204 N. RIVIERA ST.                        2550 CANET RD.
SHANDON, CA 93461                     ANAHEIM, CA 92801-2306                     SAN LUIS OBISPO, CA 93405




LINDA GOMEZ                           LISA L. PETERSON                           LLOYD'S LONDON
2013 KNOLLGLEN CT.                    2856 RUTGERS AVENUE                        C/O WORLDWIDE FACILITIES LLC
PASO ROBLES, CA 93446                 LONG BEACH, CA 90815                       8 GREENWAY PLAZA
                                                                                 SUITE 404
                                                                                 HOUSTON, TX 77046



LLOYD'S LONDON                        LOIS ETCHANDY                              LOIS ETCHANDY
C/O WORLDWIDE FACILITIES LLC          140 STRADA PLACE                           38547 CALLED DE COMPANERO
8 GREENWAY PLAZA                      ANAHEIM, CA 92807                          MURRIETA, CA 92562
SUITE 404
HOUSTON, TX 77046



LORI EDWARDS, TRUSTEE OF THE L.       LOTHAR BORTEL                              LOU ANN STEINWAND
652 S. ELLSWORTH RD., #20             17 SONDERKAMP                              1214 WARREN STREET
MEZA, AZ 82508                        GELSEKIRCHEN                               PLACENTIA, CA 92870-3638
                                      GERMANY
LOUIS DORADOCase 9:19-bk-11573-MB     Doc 40
                                      LOUIS       Filed 08/13/19
                                            O. SENIK                 Entered 08/13/19
                                                                               LOUISE K.17:21:01
                                                                                        DURKEE         Desc
606 VAN BUREN                          Main
                                      18      Document
                                         MOURNING  SUN      Page    25 of 42 2892 SUNSET PLACE
PLACENTIA, CA 92670                   IRVINE, CA 92612                         LOS ANGELES, CA 90005-3912




LOUISE L. CRAIG                       LOUISE LANE CRAIG                        LOWELL A. & ROSINE K. ELLER
30 BURR AVENUE                        875 JERUSALEM AVE.                       21775 TAHOE LANE
HEMPSTEAD, NY 11550-2522              UNIONDALE, NY 11553                      LAKE FOREST, CA 92630




LOWELL PATSEY                         LUCILLE D KOCH                           LUPE DECASAS
110 HOUSE ROCK ROAD                   9685 ARLETA                              1026 AVE DEL PIO PICO
SEDONA, AZ 86351                      PACOIMA, CA 91331                        PLACENTIA, CA 92870




LUPE G. DECASAS                       LYN CHADEZ                               MADLYN RATLIFF
1026 AVE DEL PIO PICO                 4585 AVE DE LOS ARBOLES                  1711 MAGNOLIA
PLACENTIA, CA 92670                   YORBA LINDA, CA 92886                    JUNCTION CITY, OR 97448




MAMIE M. PEMBROKE                     MANFRED SANDER                           MARBORG INDUSTRIES
P.O. BOX 10619                        PO BOX 593                               P.O. BOX 4127
COSTA MESA, CA 92627                  SANTA MARIA, CA 93456                    SANTA BARBARA, CA 93140




MARGARET A. CURTIS                    MARGARET ANN CROWELL,TRUSTEE             MARGARET D. LEE TRUST
423 MC LAUGHLIN STREET                1035 SCOTT DR., APT 330                  1944 LAS ENCINAS COURT
RICHMOND, CA 94805                    PRESCOTT, AZ 86301                       LOS GATOS, CA 95030




MARGARET D. LEE                       MARGARET S. LANDON                       MARGARITA PELAYO COSTA
1944 LAS ENCINAS CT.                  P.O. BOX 1622                            660 S. GLASSELL # 8
LOS GATOS, CA 95030                   RANCHO SANTA FE, CA 92067                ORANGE, CA 92866




MARIA CASTANEDA DE ESPINOSA           MARIA CASTANEDA DE ESPINOSA              MARIANNE FRIEDL
DIONISIO RODRIGUEZ #1012              DIONISIO RODRIGUEZ #1012                 2053 A STREET
SECTOR LIBERTAD                       SECTOR LIBERTAD                          SANTA MARIA, CA 93455
GUADALAJARA, JALISCO MEXICO           GUADALAJARA, JALISCO
                                      MEXICO



MARIANNE PEARCE SPRINGER AS TRUSTEE   MARIANNE PEARCE SPRINGER                 MARILYN BARR
3126 CALLE GRANDE VIS                 3126 CALLE GRANDE VISTA                  32018 FRITZ DRIVE
SAN CLEMENTE, CA 92572-3543           SAN CLEMENTE, CA 92672                   EXETER, CA 93221




MARILYN FRANCES BEARD                 MARION BLISS                             MARJORIE ANNE STRELLMAN C/O
27461 FRUITWAY ROAD                   3717 E. 3RD ST.                          CHARLENE MARIE
JUNCTION CITY, OR 97448               LONG BEACH, CA 90814-1605                329 OSBORNE STREET
                                                                               VISTA, CA 92084
            Case
MARK F. DUGGER  AND9:19-bk-11573-MB
                    CLIFF T. DUGGER   Doc 40
                                      MARK        Filed
                                            F. PAYNE    08/13/19
                                                     ROYALTY        Entered
                                                             RECOUPMENT       08/13/19   17:21:01
                                                                                MARK F. PAYNE            Desc
710 DAHLIA PLACE                       Main Document
                                      INTEREST                Page 26 of 42     2430 ROLLING GREEN DR
SANTA MARIA, CA 93455                 2430 ROLLING GREEN DR                     SANTA MARIA, CA 93455-1525
                                      SANTA MARIA, CA 93455-1525




MARK KRAUS                            MARKEL INTERNATIONAL INSURANCE            MARTHA L. BOUGHEN GUARDIAN FOR LUKE
6081 HALE AVENUE                      COMPANY LIMITED                           27101 MISSION HILLS DR.
CLEARLAKE, CA 95422                   C/O JH BLADES                             SAN JUAN CAPISTRANO, CA 92675-1505
                                      520 OAK BLVD.
                                      SUITE 250
                                      HOUSTON, TX 77027

MARTHA L. BOUGHEN                     MARTINA M. MCGLYNN                        MARTINEZ VERA
27101 MISSION HILLS DR.               911 ORANGE AVENUE                         5841 LOS ENCINOS ST.
SAN JUAN CAPISTRANO, CA 92675-1505    HUNTINGTON BEACH, CA 92648-4510           BUENA PARK, CA 90620




MARY ANN DILLON                       MARY BERGEMANN, DECD                      MARY CRANE, TRUSTEE
2005 E. CAIRO DRIVE                   3810 WILSHIRE BLVD.                       9564 N. BUTTE ROAD
TEMPE, AZ 85282                       LOS ANGELES, CA 90010                     LIVE OAK, CA 95953




MARY D. KRAUS                         MARY DOMONOSKE DOHERTY TRUST              MARY ELEANOR CALVIN
2709 KIRK LANE                        741 W. 11TH STREET                        10692 ENCINO DRIVE
BOWIE, MD 20715                       CLAREMONT, CA 91711                       OAK VIEW, CA 93022




MARY HOEXTER                          MARY KAY SWINDLE                          MARY LEE PROPST
899 EAST CHARLESTON RD, APT M308      3316 HOGARTH PLACE                        909 N. E. LINDEN AVE.
PALO ALTO, CA 94303                   FREMONT, CA 94555                         HILLSBORO, OR 97124-2650




MARY LOCKHART HOLDER                  MARY M. WOHLFORD C/O DAMASCO &            MARY MCFARLAND
5612 BEACHWOOD ST                     ASSOCIATES                                ROUTE-1, P. O. BOX 139
PUNTA GORDA, FL 33982                 505 SANSOME STREET #1701                  CLEVER, MO 85048
                                      SAN FRANCISCO, CA 94111-3121




MARY MELAINE TOKAR                    MATAGORDA B1, LP                          MATHEW CONNOLLY
532 N. JANSS WAY                      PO BOX 732292                             19966 POWERS RD.
ANAHEIM, CA 92805                     DALLAS, TX 75303-2292                     BEND, OR 97703




MAUREEN DRISCOLL SINGH                MAXIMO PELAYO-MONTE LIBANO 54             MAXINE M. GOODY
3726 MAYFIELD AVENUE                  COLONIA                                   1510 SAN LORENZO AVENUE
GLENDALE, CA 91214                    INDEPENDENCIAGUADALAJARA,MEXIC            BERKLEY, CA 94707-182
                                      O
                                      GUADALAJARA
                                      MEXICO

MAXINE MAUSSNEST GOODY                MAY H. MORRISON                           MAYFIELD BLUEPRINT
1510 SAN LORENZO AVE.                 1012 NORTH BRADFORD                       3130 SKYWAY DRIVE #104
BERKELY, CA 94707                     PLACENTIA, CA 92670-430                   SANTA MARIA, CA 93455-1817
            Case TRUST
MCFARLAND FAMILT   9:19-bk-11573-MB   Doc 40 TOOL
                                      MCGRAW     Filed  08/13/19
                                                    COMPANY           Entered 08/13/19 17:21:01
                                                                                MEKUSUKEY OIL COMPANYDesc
                                                                                                       L.L.C.
5801 FRIENDS AVENUE                    Main
                                      1100   Document
                                           NORTH VENTURA AVE.Page    27 of 42 PO BOX 816, 201 S. MEKUSUKEY AVE
WHITTIER, CA 90601-372                VENTURA, CA 93001                         WEWOKA, OK 74884-0816




MERIT COURT REPORTING & VIDEO         MICHAEL C. MITCHELL                       MICHAEL D. HAUPT
1151 LEFF STREET                      6528 BRITTAIN STREET                      GLICK HAUPT MARINO LLP
SAN LUIS OBISPO, CA 9340-3709         LONG BEACH, CA 90808                      1315 SANTA ROSA ST.
                                                                                SAN LUIS OBISPO, CA 93401




MICHAEL J. SOUZA                      MICHAEL MCLAUGHLIN                        MICHAEL MCLAUGHLIN
PO BOX 2337                           3840 N WOODRIDGE WAY                      3840 N WOODRIDGE WAY
ORCUTT, CA 93457                      FLAGSTAFF, AZ 86004                       FLAGSTAFF, AZ 88004




MICHAEL OXANDABOURE                   MICHAEL T. ZORRO                          MICHELE MORETTI C/O GLENN BURDETTE
17391 ELM                             DEPUTY ATTORNEY GENERAL                   2222 SOUTH BROADWAY, SUITE A
FOUNTAIN VALLEY, CA 92708             300 S. SPRING STREET, SUITE 1702          SANTA MARIA, CA 93454
                                      LOS ANGELES, CA 90013




MILDRED H. HARBORDT TRUST FBO         MILDRED H. HARBORDT TRUST                 MILDRED SEYMOUR GILLILAND TRST
CAROLYN GOLDEN, WELLS FARGO BANK      P.O. BOX 41779                            DAVID SEYMOUR, TRUSTEE
SAO                                   AUSTIN, TX 78704                          2633 THIRD STREET
P.O. BOX 41779                                                                  LA VERNE, CA 91750
AUSTIN, TX 78704



MILLENNIUM ENERGY, INC.               MILLICENT JAMES, TRUSTEE                  MILTON M. BROCK
712 ARBOR AVENUE                      1116 PISMO STREET                         194 AVENIDA ORONTES
VENTURA, CA 93003                     SAN LUIS OBISPO, CA 93401                 CATHEDRAL CITY, CA 92234




MITCHELL CHADWICK                     MITCHELL CHADWICK                         MLT TRUST OF 1995 BANK OF NEW YORK /
3001 LAVA RIDGE COURT                 3001 LAVA RIDGE CT.                       E. FALKENHEIM
ROSEVILLE, CA 95661                   SUITE 120                                 ONE WALL STREET, 23RD FLOOR
                                      ROSEVILLE, CA 95661                       NEW YORK, NY 10286




MMI SERVICES                          MORGANTI RANCH                            MR. BACKFLOW
4042 PATTON WAY                       PO BOX 2075                               P.O. BOX 8106
BAKERSFIELD, CA 93308-5119            ORCUTT, CA 93457                          SANTA MARIA, CA 93456




MR. T TRANSPORT INC.                  MT. WASHINGTON PEDIATRIC HOSPITAL         MTS STIMULATION SERVICES, INC
15535 GARFIELD AVENUE                 1708 WEST RODGERS AVE.                    6300 PRICE WAY
PARAMOUNT, CA 90723                   BALTO, MD 21209                           BAKERSFIELD, CA 93308




MUNDELL, ODLUM & HAWS, LLP            MUNICIPAL SECURITIES COMPANY              MURIEL A. DENNIS
650 HOSPITALITY LANE SUITE 470        ATTENTION LINDA VON HANNEKEN-MARTIN       1637 KENYON PLACE
SAN BERNARDINO, CA 92408              1940 SODA MOUNTAIN                        CLAREMONT, CA 91711
                                      ASHLAND, OR 97520
             Case 9:19-bk-11573-MB
N. ETHEL SKIFF                        Doc 40
                                      NAESS      Filed
                                            FAMILY     08/13/19
                                                   TRUST B           Entered 08/13/19
                                                                               NANCY E. 17:21:01
                                                                                        STEINKE       Desc
326 N. POINSETTIA PLACE                MainALLVIEW
                                      22601 Document
                                                   TERRACE Page     28 of 42 4505 MCBRIDE
LOS ANGELES, CA 90036                 LAGUNA BEACH, CA 92651                   MILTON, WI 53563




NANCY LAFORCE KEYES                   NANCY W. ASHTON REV. TRUST               NANCY W. ASHTON REVOCABLE TRUST C/O
1103 NORTH GARLAND STREET             C/O STEPHEN FISHER ASSOC, TRUSTEE        STEPHEN FISHER ASSOCIATES
MIDLAND, TX 79703                     11414 W. PARK PL., SUITE 107             PO BOX 26305
                                      MILWAUKEE, WI 53224                      MILWAUKEE, WI 53226-0305




NANCY W. HANNA                        NANCY W. MCGILVRA                        NELDA J. BAYHA
300 E. 56TH ST, APT 27G               8618 S. 31ST WAY                         79600 MANDEVILLE RD
NEW YORK, NY 10022                    PHOENIX, AZ 85042                        BERMUDA DUNES, CA 92201




NETHERLAND, SEWELL & ASSOC, IN        NEW YORK DEPT OF LABOR                   NEW YORK DEPT OF LABOR
4500 THANKSGIVING TOWER               P.O. BOX 15130                           UNEMPLOYMENT INSURANCE DIV.
DALLAS, TX 75201                      ALBANY, NY 12212-5130                    BLDG 12
                                                                               W.A. HARRIMAN CAMPUS
                                                                               ALBANY, NY 12240



NEW YORK DEPT. OF FINANCE             NEW YORK DEPT. OF FINANCE                NEW YORK DEPT. OF FINANCE
BANKRUPTCY SECTION                    W.A. HARRIMAN CAMPUS, B8                 W.A. HARRIMAN CAMPUS, B8
PO BOX 5300                           BLDG 9 RM 449                            RM 700
ALBANY, NY 12205-0300                 ALBANY, NY 12227                         ALBANY, NY 12227




NEW YORK INVESTOR PROTECTION BUREAU   NEW YORK OFFICE OF THE ATTORNEY          NEW YORK OFFICE OF THE ATTORNEY
120 BROADWAY                          GENERAL                                  GENERAL
23RD FLOOR                            ALBANY OFFICE                            NEW YORK CITY OFFICE
NEW YORK, NY 10271                    BUREAU OF CONSUMER FRAUDS AND            BUREAU OF CONSUMER FRAUDS AND
                                      PROTECTION                               PROTECTION
                                      STATE CAPITOL                            120 BROADWAY 3RD FL
                                      ALBANY, NY 12224-0341                    NEW YORK, NY 10271-0332

NEW YORK STATE DEPARTMENT OF STATE    NEW YORK STATE DEPT OF                   NICHOLAS JOHN LYPPS
DIVISION OF CONSUMER PROTECTION       ENVIRONMENTAL CONSERVATION               158 MYSTERY LANE
CONSUMER ASSISTANCE UNIT              625 BRAODWAY                             GUNNISON, CO 81230
99 WASHINGTON AVE                     ALBANY, NY 12233-1011
ALBANY, NY 12231



NICOLAI FAMILY PARTNERS               NICOLAS DE LAVALETTE A/C #987020 BANK    NICOLE KATHERIN DEAN
P.O. BOX 91894                        OF NEW YORK / E.FALKENHEIM               101222 LAKE
LONG BEACH, CA 90809-1894             ONE WALL STREET 23RD FLOOR               TRUKEE, CA 96161
                                      NEW YORK, NY 10286




NICOLE KATHERINE DEAN                 NINA INGHAM C/O VIRGINIA ANDRADE         NINA NINA INGHAM FAMILY TRUST
101222 LAKE                           7600 LOWER RIVER RD                      7600 LOWER RIVER RD.
TRUKEE, CA 96161                      GRANTS PASS, OR 97526                    GRANTS PASS, OR 97526




NO. CALIF. COLLECTION SERVICE, INC.   NODLEW, INC.                             NORMA OXANDABOURE
700 LEISURE LANE                      PO BOX 366                               18990 VISTA DE MONTANAS
SACRAMENTO, CA 95815                  SANTA MARIA, CA 93456                    MURRIETA, CA 92562
            Case 9:19-bk-11573-MB
NORMA SPRINGFIELD                      Doc 40 CALIFORNIA
                                       NORTHERN    Filed 08/13/19    Entered
                                                            COLLECTION           08/13/19 17:21:01
                                                                                   NORTHERN            Desc
                                                                                            CALIFORNIA COLLECTION
6973 KOURIE WAY #1912                   Main Document
                                       SERVICE, INC.         Page 29 of 42         SERVICE, INC.
HESPERIA, CA 92345                     700 LEISURE LANE                            700 LEISURE LN
                                       SACRAMENTO, CA 95815                        SACRAMENTO, CA 95815




NORTHERN CALIFORNIA COLLECTION         NORTHERN DISTRICT OF CALIFORNIA             NORTHERN DISTRICT OF CALIFORNIA
SERVICE, INC.                          BRIAN STRETCH                               BRIAN STRETCH
700 LEISURE LANE                       FEDERAL COURTHOUSE                          FEDERAL COURTHOUSE
SACREMENTO, CA 95815                   1301 CLAY ST                                450 GOLDEN GATE AVE
                                       OAKLAND, CA 94612                           SAN FRANCISCO, CA 94102



NORTHERN DISTRICT OF CALIFORNIA        NORTHERN DISTRICT OF NEW YORK               NORTHERN DISTRICT OF NEW YORK
BRIAN STRETCH                          RICHARD S. HARTUNIAN                        RICHARD S. HARTUNIAN
HERITAGE BANK BLDG                     319 FEDERAL BLDG                            GATEWAY BLDG
150 ALMADEN BLVD STE 900               15 HENRY ST                                 14 DURKEE ST, STE 340
SAN JOSE, CA 95113                     BINGHAMTON, NY 13901-2753                   PLATTSBURGH, NY 12901



NORTHERN DISTRICT OF NEW YORK          NORTHERN DISTRICT OF NEW YORK               NUMERIC SOLUTIONS, LLC
RICHARD S. HARTUNIAN                   RICHARD S. HARTUNIAN                        P.O. BOX 999
JAMES FOLEY BLDG                       P.O. BOX 7198                               VENTURA, CA 93002
445 BROADWAY, ROOM 218                 100 S CLINTON ST
ALBANY, NY 12207-2924                  SYRACUSE, NY 13261-7198



O'CONNOR PEST CONTROL                  ODYSSEY ROYALTIES, L.L.C.                   OFFICE OF THE NEW YORK STATE
101 CUYAMA LANE                        8261 S. MONACO COURT                        COMPTROLLER
NIPOMO, CA 93444                       ENGLEWOOD, CA 80112                         OFFICE OF UNCLAIMED FUNDS
                                                                                   110 STATE ST
                                                                                   ALBANY, NY 12236



OFFICE OF THE UNITED STATES TRUSTEE    OFFICE OF THE UNITED STATES TRUSTEE         OGLETREE, DEAKINS, NASH, SMOAK
SOUTHERN DISTRICT OF NEW YORK          SOUTHERN DISTRICT OF NEW YORK               POST OFFICE BOX 89
GREG M. ZIPES                          SERENE NAKANO, ESQ.                         COLUMBIA, SC 29202
201 VARICK STREET, SUITE 1006          U.S. FEDERAL OFFICE BUILDING 201 VARICK
NEW YORK, NY 10014                     STREET, SUITE 1006
                                       NEW YORK, NY 10014

OLDHAM                                 OLGA N. URBACH                              OLGA NEISSER
1001 OAKDALE ROAD                      1097 S BEDFORD DRIVE APT #101               10585 BUTTERFIELD ROAD
OAKDALE, PA 15071-1500                 LOSA ANGELES, CA 90035-104                  LOS ANGELES, CA 90064




OLIVER COX TRUST A/C #980712 BANK OF   O'MELVENY & MYERS LLP                       O'MELVENY & MYERS LLP
NEW YORK / E. FALKENHEIM,              COUNSEL TO UBS AG, LONDON BRANCH            COUNSEL TO UBS AG, LONDON BRANCH
P. O. BOX 5825                         BRIAN M. METCALF, ESQ.                      DANIEL L. CANTOR, ESQ.
NEW YORK, NY 10286                     400 SOUTH HOPE STREET, 18TH FLOOR           SEVEN TIMES SQUARE
                                       LOS ANGELES, CA 90071-2899                  NEW YORK, NY 10036



O'MELVENY & MYERS LLP                  O'MELVENY & MYERS LLP                       O'MELVENY & MYERS LLP
COUNSEL TO UBS AG, LONDON BRANCH       COUNSEL TO UBS AG, LONDON BRANCH            COUNSEL TO UBS AG, LONDON BRANCH
DARREN L. PATRICK, ESQ.                EVAN M. JONES, ESQ.                         JENNIFER TAYLOR, ESQ.
400 SOUTH HOPE STREET 18TH FLOOR       400 SOUTH HOPE STREET 18TH FLOOR            TWO EMBARCADERO CENTER 28TH FLOOR
LOS ANGELES, CA 90071                  LOS ANGELES, CA 90071                       SAN FRANCISCO, CA 94111



OPAL D. DOMEIKA                        ORANGE COUNTY FIRE AUTHORITY                ORANGE COUNTY HEALTH CARE AGENCY
18271 SOUTH 350 EAST                   1 FIRE AUTHORITY ROAD                       1241 EAST DYER RD.
CLINTON, IN 47842-7206                 IRVINE, CA 92602                            SUITE 120
                                                                                   SANTA ANA, CA 92705
ORANGE COUNTYCase 9:19-bk-11573-MB
                TREASURER-TAX        Doc 40FEE,Filed
                                     ORCUTT      LLC 08/13/19      Entered 08/13/19    17:21:01
                                                                             OTIS F. BELL TRUSTEE Desc
COLLECTOR                             Main
                                     1555   Document
                                          ORCUTT HILL RD. Page    30 of 42 SHERRY BELL, 4030 LUNA CT
P.O. BOX 1438                        ORCUTT, CA 93455                        PLACERVILLE, CA 95667
SANTA ANA, CA 92702-1438




OTTIS E. PITTMAN                     P.A. BRENNAN TRUST                      P.K. DAY
1621 NO. LINDENDALE AVE.             P.O. BOX 5383                           1321 LICK CREEK ROAD
FULLERTON, CA 92831                  DENVER, CO 80217                        EDWARDS, MO 65326




PACIFIC AMERICAN OIL CO.             PACIFIC GAS & ELECTRIC                  PACIFIC OPERATING COMPANY
10900 WILSHIRE BLVD, SUITE-1600      P.O. BOX 997300                         P. O. BOX 967
LOS ANGELES, CA 90024                SACRAMENTO, CA 95899                    HOUSTON, TX 77001-0967




PACIFIC PETROLEUM CALIFORNIA, INC.   PACIFIC PETROLEUM COMPANY               PACIFIC PETROLEUM CORP.
1615 E. BETTERAVIA RD.               P.O. BOX 2646                           PO BOX 2646
SANTA MARIA, CA 93454                ORCUTT, CA 93457                        ORCUTT, CA 93457




PACIFIC PETROLEUM                    PADILLA'S WELDING & CONSTRUCTI          PAM OGDEN
POST OFFICE BOX 2646                 P.O. BOX 1209                           18120 RIDGEGATE CT.
ATTN AMY MORABITO                    PLACENTIA, CA 92870                     GLASTONE, OR 97027
ORCUTT, CA 93457




PAMELA J. GILROY                     PAMELA SHELLHORN                        PATRICIA A. KODY
2251 N. RAMPART BLVD # 215           17032 LA KENICE WAY                     34232 ATTERIDGE PLACE
LAS VEGAS, NV 89128                  YORBA LINDA, CA 92886-3717              FREMONT, CA 94555




PATRICIA ANN MARTIN                  PATRICIA ANN PAIONI                     PATRICIA BROEDER
24 HASKEL                            18004 RIVER CIRCLE UNIT #3              18115 SHADOW VALLEY DR.
GLOUSTER, MA 01930                   CANYON COUNTRY, CA 91351                SPRING, TX 77379




PATRICIA L. PAULDINE                 PATRIOT ENVORONMENTAL SERVICES          PAUL A. RIGHETTI, R. FOWLER & TIMOTHY
2251 N. RAMPART BLVD. # 235          2151 E. PHILADELPHIA STREET             RIGHETII, TRUSTEES
LAS VEGAS, NV 89128-7640             ONTARIO, CA 91761                       7476 GRACIOSA RD.
                                                                             SANTA MARIA, CA 93455




PAUL AND MARTHA PULLEN               PAUL CAREY                              PAUL D & PHYLLIS MARKLING
P.O. BOX 1112                        212 BAKER APT. 108                      245 NORTH VINE-SUITE 402
CHICO, CA 95927                      ROYAL OAK, MI 48067                     SALT LAKE CITY, UT 84103




PAUL RAYMOND STUCK JR.               PAUL T. RIGHETTI                        PAUL VERNON BRUCE JR.
2407 POINSETTIA STREET               7476 GRACIOSA ROAD                      1150 VENTURA BVD # 100
SANTA ANA, CA 92706-2051             SANTA MARIA, CA 93455                   CAMARILLO, CA 93010
            Case 9:19-bk-11573-MB
PAULA MCGINNIS                        Doc 40
                                      PAULA PYCHEFiled 08/13/19       Entered 08/13/19  17:21:01
                                                                                PAULINE V. BUCHANAN Desc
1510 SAN LORENZO AVENUE                Main
                                      7367   Document
                                           GRACIOSA ROAD    Page     31 of 42 1819 RAND AVENUE
BERKELEY, CA 94707                    SANTA MARIA, CA 93455                     CARSON CITY, NV 89706




PC MECHANICAL                         PEDESTAL OIL CO., INC.                    PEP EXPRESS PARTS
PO BOX 579                            P. O. BOX 99550                           1723 SOUTH BROADWAY
SANTA MARIA, CA 93456                 OKLAHOMA CITY, OK 73199                   SANTA MARIA, CA 93454




PESTOLESI FAMILY TRUST DTD 12/20/82   PETER DUNN LEMMON                         PETER GAMBINO
8566 TRINITY CIRCLE #819-B            THE LAW OFFICE OF PETER DUNN LEMMON       17841 PINERIDGE DRIVE
HUNTINGTON BEACH, CA 92646            210 MAGNOLIA AVE., SUITE 2                YORBA LINDA, CA 92886
                                      AUBURN, CA 95603




PETROLEUM LANDOWNERS CORP LTD         PETROROCK LLC                             PG&E
P.O. BOX 11471                        P.O. BOX 13550                            DENISE A. NEWTON
SANTA ANA, CA 92711-147               BAKERSFIELD, CA 93389-3550                77 BEALE ST
                                                                                SAN FRANCISO, CA 94177




PG&E                                  PG&E                                      PHILIP BARBOUR
MARCELLUS TERRY                       POST OFFICE BOX 997300                    66 LOIS STREET
77 BEALE STREET, 24TH FLOOR           SACRAMENTO, CA 95899-7300                 PORTSMOUTH, NH 03801
SAN FRANCISCO, CA 94105




PHILIPPE TRUST #98725 BANK OF NEW     PHYLLIS AILEEN KRUGER                     PHYLLIS H. REYMUNDO
YORK / E. FALKENHEIM                  985 ITHACA DRIVE                          1648 EAST OAK STREET
ONE WALL STREET 23RD FLOOR            BOULDER, CO 80303                         PLACENTIA, CA 92870-6606
NEW YORK, NY 10286




PLACENTIA DISPOSAL                    PLACENTIA DISPOSAL                        PLACENTIA UNIFIED SCHOOL DIST
1131 E. BLUE GUM STREET               1131 N. BLUE GUM ST                       1301 E. ORANGETHROPE AVENUE
ANAHEIM, CA 92806                     ANAHEIM, CA 92806                         PLACENTIA, CA 92870




PLANNING AND DEVELOPMENT COUNTY OF    PLANNING AND DEVELOPMENT                  POWER & PERFORMANCE AIR
SANTA BARBARA                         COUNTY OF SANTA BARBARA                   1400 EASTON DRIVE, SUITE #119
123 E. ANAPAMU STREET                 123 E. ANAPAMU STREET                     BAKERSFIELD, CA 93309
SANTA BARBARA, CA 93101               SANTA BARBARA, CA 93101




PRESBYTERIAN CHURCH (USA)             PRICE, POSTEL & PARMA LLP                 PRISCILLA FREEBERG
PO BOX 406863                         200 E. CARILLO ST. SUITE 400              12813 EAGLE RIDGE DRIVE
ATLANTA, GA 30384-6863                SANTA BARBARA, CA 93101                   BURNSVILLE, MN 55337-3582




PRO DIESEL REPAIR                     PRODUCTION DATA INC                       PROSPECTIVE INVESTMENT AND TRADING
1021 S. BLOSSER # C                   PO BOX 3266                               CO.
SANTA MARIA, CA 93458                 BAKERSFIELD, CA 93385                     2162 E. 61ST STREET
                                                                                TULSA, OK 74136
            Case
PUBLIC HEALTH     9:19-bk-11573-MB
              SERVICES               Doc 40
                                     PUNTA        FiledPROPERTIES
                                             DE LAGUNA  08/13/19 LLCEntered
                                                                     C/O      08/13/19  17:21:01
                                                                                PURSUIT ENERGY CORP. Desc
ENVIRONMENTAL HEALTH DIV.             Main Document
                                     DOROTHY    HAMILTON CPA Page 32 of 42      P. O. BOX 671098
2700 M STREET                        314 E. CHAPEL STREET                       DALLAS, TX 75367
SUITE 300                            SANTA MARIA, CA 93454
BAKERSFIELD, CA 93301-2370



PYCHE 2000 TRUST                     QUINN RENTAL SERVICE                       QUINN EMANUEL URQUHART & SULLIVAN,
7476 GRACIOSA RD.                    PO BOX 849665                              LLP
SANTA MARIA, CA 93455                LOS ANGELES, CA 90084-9665                 ATTORNEYS FOR GIT, INC.
                                                                                DEVIN VAN DER HAHN, ESQ.
                                                                                711 LOUISIANA, SUITE 500
                                                                                HOUSTON, TX 77002

QUINN EMANUEL URQUHART & SULLIVAN,   QUINN EMANUEL URQUHART & SULLIVAN,         QUINN EMANUEL URQUHART OLIVER
LLP                                  LLP                                        865 S. FIGUEROA STREET 10TH FLOOR
ATTORNEYS FOR GIT, INC.              ATTORNEYS FOR GIT, INC.                    LOS ANGELES, CA 90017
PATRICIA D. TOMASCO, ESQ.            PETER CALAMARI, ESQ.
711 LOUISIANA, SUITE 500             51 MADISON AVENUE, 22ND FLOOR
HOUSTON, TX 77002                    NEW YORK, NY 10010

R. CRISPIAN CHERRY SUC TTEE U/W/O    R. D. ETCHANDY TRUSTEE                     R.D. ETCHANCY TRUSTEE
135 GLENCREST LANE                   315 SOUTH VIA MONTENARO                    315 S. VIA MONTENARO
PASO ROBLES, CA 93446                ANAHEIM, CA 92807                          ANAHEIM, CA 92807




R.D.I. SVC TTE UNDER DEC OF TRST     R.H. SMURR TRUST #000                      R.H. SMURR TRUST #001
P.O. BOX 80375                       P.O. BOX 5383                              P.O. BOX 5383
PHOENIX, AZ 85060-0375               DENVER, CO 80217                           DENVER, CO 80217




RABOBANK                             RACHEL VAN MULLEM, CHIEF ASST.             RAILROAD MANAGEMENT COMPANY
519 E. MAIN STREET                   COUNTY COUNSEL                             PO BOX 678161 DALLAS
SANTA MARIA, CA 93454                105 E. ANAPAMU ST., SUITE 201              DALLAS, TX 75267
                                     SANTA BARBARA, CA 93101




RALPH A. PHILLIPS                    RALPH BERNUMDEZ                            RALPH R. GONZALEZ
3530 N. EL DORADO AVE.               1601 EUCALYPTUS                            18622 CENTER STREET
LAKE HAVASU CITY, AZ 86406           BREA, CA 92621                             ORANGE, CA 92869




RAMON F. LEYVA                       RAY PRESCOTT                               RDI ROYALTY DISTRIBUTORS INC.
28 ROCKY KNOLL                       58436 RIVER RD                             P.O. BOX 24116
IRVINE, CA 92612                     COQUILLE, OR 97423                         TEMPLE, AZ 85285




READYREFRESH                         REBECCA G. THOMPSON                        REDLANDS UNITED CHURCH CHRIST
P.O. BOX 856158                      137 WARWICK PLACE                          P. O. BOX 1838
LOUISVILLE, KY 40285-6158            SOUTH PASADENA, CA 91030                   REDLANDS, CA 92375-1838




REESE SALES COMPANY                  REETZ, FOX & BARTLETT LLP                  REGIONAL WATER QUALITY CONTROL
2301 GIBSON ST                       116 E. SOLA ST.                            BOARD
BAKERSFIELD, CA 93308                SANTA BARBARA, CA 93101                    CENTRAL COAST REGION
                                                                                895 AEROVISTA PL., SUITE 100
                                                                                SAN LUIS OBISPO, CA 93401
RENE FOWLERCase   9:19-bk-11573-MB
             AND TIMOTHY RIGHETTI       Doc 40 SERVICES
                                        REPUBLIC   Filed 08/13/19     Entered 08/13/19  17:21:01
                                                                                RICHARD A. GATEWOOD Desc
7476 GRACIOSA ROAD                      Main
                                        P.O BOXDocument
                                               1788          Page    33 of 42 12206 MAPPLE STREET
SANTA MARIA, CA 93455                   VENTURA, CA 93002                       MOUNTAIN HOME, AR 72653




RICHARD A. WALLACE TRUSTEE              RICHARD AND DIANE MORRIS FAMILY TRUST   RICHARD GLADSTEIN
11792 LOMA LINDA WAY                    6658 DENTON FERRY RD                    U.S. DEPARTMENT OF JUSTICE
SANTA ANA, CA 92705-3033                COTTER, AR 72626                        ENVIRONMENTAL ENFORCEMENT SECTION
                                                                                950 PENNSYLVANIA AVE.
                                                                                WASHINGTON, D.C. 20530



RICHARD M. WHITE                        RICHARD MUSCIO                          RICHARD T. LEAVER
20211 COUNTY SCENE, COUNTY ROAD # 174   35 HICORY CLUB DRIVE                    712 NORTH LINDEN DR.
HELOTES, TX 78023                       CODY, WY 82414                          BEVERLY HILLS, CA 90210-3226




RICHARD W. ACKERMAN TRUSTEE OF          RICHARD W. ACKERMAN                     RIGHETTI FAMILY TRUST
P.O. BOX 559                            P.O. BOX 559                            7476 GRACIOSA RD.
DARBY, MT 59829                         DARBY, MT 59829                         SANTA MARIA, CA 93455




RILP-H, LLC                             RINCON ISLAND LP                        RIVAL WELL SERVICES, INC.
45 ROCKEFELLERPLAZA,SUITE2410           C/O JASON R.SEARCY,TRUSTEE              18812 HIGHWAY 65
NEW YORK, NY 10111                      P.O.BOX 3929                            BAKERSFIELD, CA 93308
                                        LONGVIEW, TX 75606




RIVAL WELL SERVICES, INC.               ROBERT A. & MARILLYN PESTOLESI          ROBERT A. & MARILLYN PESTOLESI
PO BOX 12620                            8566 TRINITY CIRCLE #819-B              9192 S V L BOX
BAKERSFIELD, CA 93389                   HUNTINGTON BEACH, CA 92646              VICTORVILLE, CA 92392




ROBERT A. & SARAH CLOSSON               ROBERT A. NEVINS                        ROBERT A. RIGHETTI
1093 HWY 12 EAST                        2211 E. MADISON                         1420 WEST POZO ROAD
TOWNSEND, MT 59644-9801                 ORANGE, CA 92667                        SANTA MARGARITA, CA 93453




ROBERT C. GOODMAN                       ROBERT D. ETCHANDY TRUST C/O SUSAN      ROBERT EMIL WETZEL
ROGERS JOSEPH O’DONNELL                 MCCULLOCH                               1419 KEEGAN WAY
311 CALIFORNIA STREET                   315 VIA MONTANERA                       SANTA ANA, CA 92705
SAN FRANCISCO, CA 94104                 ANAHEIM, CA 92807




ROBERT ETCHANDY C/O MR. JOHN            ROBERT KESTNER                          ROBERT L.WLLIAMS & MARGARET L.
MCCULLOCH                               815 VINEYARD CT.                        WILLIAMS
315 SOUTH VIA MONTANERA                 PLEASANT HILL, CA 94523                 ROBERT L. WILLIAMS AS TO REMAINDER
ANAHEIM, CA 92807                                                               GRAND JUNCTION, CO 81506




ROBERT MORALES                          ROBERT P. SCOTT                         ROBERTA W. CHIPMAN
P.O. BOX 3                              7200 DUNDEE LANE                        101 W. RIVER ROAD #37
ATWOOD, CA 92601-0003                   FALLON, NV 89406                        TUCSON, AZ 85704-511
ROBIN ALLYN Case   9:19-bk-11573-MB
             LUSH C/O 1ST NATIONAL BANK   Doc 40
                                          ROCK  ENERGYFiled
                                                        LLC 08/13/19     Entered 08/13/19
                                                                                   ROCKIN CJ17:21:01
                                                                                             TRANSPORT Desc
ATTN: ROBERT STAFFORD, ACCT#038679         Main
                                          5060   Document
                                               CALIFORNIA AVE   Page    34 of 42 PO BOX 6839
AMES, IA 50010                            BAKERSFIELD, CA 93309                    SANTA MARIA, CA 93456




RODNEY CAREY                              ROGAN TAGGERT SEAMANS                    ROGER & ROSENDA V ORTIZ
709 E. FARNUM                             208 N. WASHINGTON ST                     320 VAN BUREN
ROYAL OAK, MI 48067                       CLOVERDALE, CA 95425                     PLACENTIA, CA 92670-5426




ROLAND AND SALLY MILLER                   ROLAND N. & SALLY L. MILLER              ROLLA R. WEBB
3028 SANDY HILL LANE                      3028 SANDY HILL LANE                     3323 EAST MARIPOSA
SANTA MARIA, CA 93455                     SANTA MARIA, CA 93455                    PHOENIX, AZ 58018-332




ROMAN CATHOLIC ARCHBISHOP OF LA           ROMAN CATHOLIC ARCHBISHOP OF LA          ROMAN CATHOLIC BISHOP OF ORANGE
3424 WILSHIRE BLVD                        3424 WILSHIRE BLVD.                      2811 EAST VILLA REAL DRIVE
LOS ANGELES, CA 90010-2241                LOS ANGELES, CA 90010                    ORANGE, CA 92867




RONALD H. SOUZA JR.                       RONALD A. NEWARK                         RONALD D. LE PAGE
PO BOX 234                                5654 LINKS COURT                         23592 VIA BREVE
SANTA MARIA, CA 93456-0234                MERCED, CA 95340                         MISSION VIEJO, CA 92691




RONALD FRED VAN VLIET                     RONALD H. SOUZA, JR.                     RONALD L. AND CAROLYN J. VAN DE PUTTE
1401 N. BRIGHTON STREET                   PO BOX 234                               1776 N. PRELUDE DR.
LA HABRA, CA 90631                        SANTA MARIA, CA 93456                    ANAHEIM, CA 92807




RONALD L. NEWARK                          RONALD LEE NEWARK                        ROSALIND RENOUARD
2101 EAST BETTERAVIA RD.                  2101 EAST BETTERAVIA ROAD                824 MADISON AVENUE
SANTA MARIA, CA 93454                     SANTA MARIA, CA 95454                    BAYNBRIDGE ISLAND, WA 98110




ROSALIO CASTANEDA PELAYO                  ROSALIO CASTANEDA PELAYO                 ROSE L. BREIT TRUSTEE TESTAMENTARY
HDA DE LA PEIDRA #2998                    HDA DE LA PEIDRA #2998                   527 BUTTONWOOD
COLONIA OBIATOS S. L.                     COLONIA OBIATOS S. L.                    ANAHEIM, CA 92805-2226
GUADALAJARA, JALISCO MEXICO               GUADALAJARA, JALISCO
                                          MEXICO



ROSE PICKENS                              ROSE REYMUNDO                            ROY R. BOGNUDA JR & RAY A. BOGNUDA
C/O ANNETTE DIAS, 3316 INGLEY STREET      4222 CASA LOMA                           680 CAMINO CABALLONI
EUREKA, CA 95503                          YORBA LINDA, CA 92686                    POMO, CA 93444




ROY W. & ELAINE S. REEVES                 RUSSELL RICE                             RUTH LEIGH ALLEN
626 BELLEFONTAINE ST                      6120 ORCHARD STATION RD.                 PO BOX 291
PASADENA, CA 91105                        SEBASTOPOL, CA 95472                     SHANDON, CA 92451-0291
S & L SAFETY Case  9:19-bk-11573-MB
             PRODUCTS                 Doc FAMILY
                                      SADD  40 Filed
                                                 TRUST08/13/19     Entered    08/13/19   17:21:01
                                                                                SALLY RITTER          Desc
2918 LA PALOMA DRIVE                   MainSANTA
                                      10100  Document       Page 35
                                                 MONICA BOULEVARD,    of 42
                                                                   SUITE        3875 SKYLINE BLVD
BULLHEAD CITY, AZ 86429               800                                       RENO, NV 89509-5661
                                      LOS ANGELES, CA 90067




SALLY RITTER                          SAMANTHA ANN RAYMOND                      SAMUEL W. WEBB
4392 SOLRE FLORBELL BLVD              1644 LEAH WAY                             P.O. BOX 470
LAS VEGAS, NV 89135                   PASO ROBLES, CA 93446                     PINE, AZ 85544-047




SAN JOAQUIN VALLEY AIR POLLUTION      SANDRA D MCENTEE                          SANDRA KUHN MCCORMACK
CONTROL DISTRICT                      255 HAWKS HILL RD                         5330 OFFICE CENTER CT.
34946 FLYOVER COURT                   SCOTTS VALLEY, CA 95066                   BAKERSFIELD, CA 93309
BAKERFIELD, CA 93308




SANTA BARBARA COTTAGE HOSPITAL        SANTA BARBARA COTTAGE HOSPITAL            SANTA BARBARA COUNTY AIR POLLUTION
PO BOX 689                            POST OFFICE BOX 689                       CONTROL DISTRICT
SANTA BARBARA, CA 93102               SANTA BARBARA, CA 93102                   260 NORTH ANTONIO ROAD
                                                                                SUITE A
                                                                                SANTA BARBARA, CA 93110



SANTA BARBARA COUNTY AIR POLUTION     SANTA BARBARA COUNTY APCD                 SANTA BARBARA COUNTY -APCD
CONTROL DISTRICT                      260 NORTH ANTONIO ROAD                    AERON ARLIN GENET
260 NORTH ANTONIO ROAD                SUITE A                                   260 NORTH SAN ANTONIO RD
SUITE A                               SANTA BARBARA, CA 93110                   SANTA BARBARA, CA 93110
SANTA BARBARA, CA 93110



SANTA BARBARA COUNTY BUILDING &       SANTA BARBARA COUNTY CLERK                SANTA BARBARA COUNTY ENVIRONMENTAL
SAFETY DIVISION                       511 E. LAKESIDE PARKWAY, SUITE 115        HEALTH SERVICES
123 E. ANAPAMU STREET                 SANTA MARIA, CA 93455-1341                2125 S. CENTERPOINTE PARKWAY
SANTA BARBARA, CA 93101                                                         SUITE 333
                                                                                SANTA MARIA, CA 93455



SANTA BARBARA COUNTY FIRE             SANTA BARBARA COUNTY                      SANTA BARBARA COUNTY P&D
DEPARTMENT                            HAZMAT/ENVIRONMENTAL HEALTH               JOHN ZOROVICH
4410 CATHEDRAL OAKS RD.               SERVICES                                  123 EAST ANAPAMU STREET
SANTA BARBARA, CA 93110               2125 S. CENTERPOINTE PARKWAY              SANTA BARBARA, CA 93101
                                      SUITE 333
                                      SANTA MARIA, CA 93455

SANTA BARBARA COUNTY PLANNING &       SANTA BARBARA COUNTY PLANNING AND         SANTA BARBARA COUNTY TREASURER-TAX
DEVELOPMENT DEPT                      DEVELOPMENT                               COLLECTOR
123 E. ANAPAMU STREET                 105 E ANAPAMU STREET                      P.O. BOX 579
SANTA BARBARA, CA 93101               SUITE 201                                 SANTA BARBARA, CA 93102-0579
                                      SANTA BARBARA, CA 93101



SANTA BARBARA COUNTY TREASURER-TAX    SANTA BARBARA COUNTY                      SANTA BARBARA FOUNDATION
COLLECTOR                             TREASURER-TAX COLLECTOR                   15 E. CARILLO ST.
VIDA MCISAAC                          PO BOX 579                                SANTA BARBARA, CA 93101-2780
105 E. ANAPAMU ST, SUITE 109          SANTA BARBARA, CA 93102-0579
SANTA BARBARA, CA 93102



SANTA MARIA DIESEL                    SANTA MARIA JOINT UNION HIGH SCHOOL       SANTA MARIA SUPPLY INC
365 W BETTERAVIA RD                   DIST                                      529 S BLOSSER ROAD
SANTA MARIA, CA 93455-1292            2560 SKYWAY DRIVE                         SANTA MARIA, CA 93458
                                      SANTA MARIA, CA 93455
SANTA MARIACase     9:19-bk-11573-MB
             TOOL, INC.                Doc 40
                                       SARAH        Filed 08/13/19
                                              E. MITCHELL              Entered 08/13/19  17:21:01 DOSH
                                                                                 SATE OF CALIFORNIA Desc
P.O. BOX 981                            Main
                                       2000   Document
                                            GLADES  ROAD, #206 Page   36 of 42 1515 CLAY ST.
SANTA MARIA, CA 93456                  BOCA RATON, FL 33431                     SUITE 1302
                                                                                OAKLAND, CA 94612




SB CNTY ENVIRONMENTAL HEALTH S         SB CNTY-APCD                             SB CNTY-P&D ACCOUNTING DEPT.
2125 S. CENTERPOINTE PKWY              260 NORTH SAN ANTONIO RD.,               123 E. ANAPAMU STREET
SANTA MARIA, CA 93455                  SANTA BARBARA, CA 93110                  SANTA BARBARA, CA 93101




SB COUNTY AIR POLLUTION CONTRO         SB COUNTY FLOOD CONTROL                  SB-COUNTY FIRE DEPARTMENT
260 N. SAN ANTONIO ROAD, SUITE A       130 EAST VICTORIA ST. #200               4410 CATHEDRAL OAKS ROAD
SANTA BARBARA, CA 93110                SANTA BARBARA, CA 93101                  SANTA BARBARA, CA 93110




SCHIFF HARDIN LLP                      SCHLUMBERGER LIFT SOLUTIONS, L           SCS TRACER ENVIRONMENTAL
233 S. WACKER DR.                      P.O. BOX 1199                            2601 SKYWAY DRIVE, SUITE #A1
CHICAGO, IL 60606                      BAKERSFIELD, CA 93302-1199               SANTA MARIA, CA 93455




SEAN MCLAUGHLIN                        SEAN MCLAUGHLIN                          SECARIAS PELAYO
17101 SPRINGDALE ST, APT. 125          17101 SPRINGDALE ST.                     4702 HOLLYLINE
HUNTINGTON BEACH, CA 92649             APT. 125                                 SANTA ANA, CA 92703
                                       HUNTINGTON BEACH, CA 92649




SHARON DURNEY                          SHARON M. PENTEK                         SHEANA BUTLER ETAL C/O DAMASCO &
2713 GOLONDRINA WAY                    2822 FARVIEW                             ASSOCIATES
PALM SPRINGS, CA 92264                 RICHFIELD, WI 53076                      505 SANSOME STREET #1701
                                                                                SAN FRANCISCO, CA 94111-3121




SHEILA DIANE VAN PATTEN                SHEPPARD & ENOCH PRATT HOSPITAL          SHERRILL A. SCHOEPE
512 GLENHILL DR                        TRUSTEES C/O SEC. TRUST CO. CUST.UN      14974 ADAMS DR
RIVERSIDE, CA 92507-3003               100 PLAZA ONE                            PAUMA VALLEY, CA 92061
                                       JERSEY CITY, NJ 07311




SHERRILL A. SCHOEPE                    SHERRILL LYNN NEWARK                     SHIRLEY SWAIN
P.O. BOX 572                           2101 EAST BETTERAVIA RD.                 18445 HATTERAS STREET, #501
PAUMA VALLEY, CA 92061                 SANTA MARIA, CA 93454                    TARZANA, CA 91356




SILVAS OIL COMPANY, INC.               SMITH BROTHERS C/O KENNETH R. SMITH      SMITHCO SURVEYING ENGINEERING
P.O. BOX 1048                          8705 HUMMINGBIRD AVE.                    P.O. BOX 81626
FRESNO, CA 93714                       FOUNTAIN VALLEY, CA 92708                BAKERSFIELD, CA 93380




SOCIETY PROPAGTN FAITH                 SOLAIRUS                                 SOUTH BAY ACCEPTANCE CORP.
366 FIFTH AVE. 12TH FLOOR              201 1ST STREET SUITE 307                 PO BOX 639299
NEW YORK, NY 10001-2211                PETALUMA, CA 94952                       CINCINNATI, OH 45263
SOUTH COASTCase    9:19-bk-11573-MB
             AIR QUALITY MANAGEMENT   Doc 40
                                      SOUTH     Filed
                                            COAST       08/13/19
                                                   AIR QUALITY      Entered
                                                               MGMT DISTRICT   08/13/19 17:21:01
                                                                                 SOUTHERN            Desc COM
                                                                                          CALIFORNIA EDISON
DISTRICT                               MainCOPLEY
                                      21865 Document
                                                  DRIVE      Page 37 of 42       PO BOX C
21865 COPLEY DRIVE                    DIAMOND BAR, CA 91765                      MONTEREY PARK, CA 91756
DIAMOND BAR, CA 91765




SOUTHERN CALIFORNIA EDISON            SOUTHERN CALIFORNIA GAS COMPAN             SOUTHERN CALIFORNIA GAS
2244 WALNUT CREEK AVENUE              P.O BOX C                                  555 W. 5TH STREET
ROSEMEAD, CA 91770                    MONTEREY PARK, CA 91756                    LOS ANGELES, CA 90013




SOUTHERN DISTRICT OF CALIFORNIA       SOUTHERN DISTRICT OF CALIFORNIA            SOUTHERN DISTRICT OF NEW YORK
ALANA W. ROBINSON                     ALANA W. ROBINSON                          JOON KIM
880 FRONT ST, ROOM 6293               IMPERIAL COUNTY OFFICE                     CIVIL DIVISION
SAN DIEGO, CA 92101-8893              516 INDUSTRY WAY, STE C                    86 CHAMBERS ST
                                      IMPERIAL, CA 92251-7501                    NEW YORK, NY 10007



SOUTHERN DISTRICT OF NEW YORK         SOUTHERN DISTRICT OF NEW YORK              SPECIALTY CRANE & RIGGING
JOON KIM                              JOON KIM                                   1 SOUTH FAIRVIEW AVE.
MAIN OFFICE& CRIMINAL DIVISION        WHITE PLAINS DIVISION                      GOLETA, CA 93117
ONE ST ANDREW'S PLAZA                 300 QUARROPAS ST
NEW YORK, NY 10007                    WHITE PLAINS, NY 10601



SPINDELTOP EXPLORATION CO.            SPINDLETOP EXPLORATION COMPANY, INC.       SPRINT
P. O. BOX 951505                      P. O. BOX 951505                           6200 SPRINT PARKWAY
DALLAS, TX 75395-1505                 DALLAS, TX 75395-1505                      OVERLAND PARK, KS 66251




SPRINT                                ST. JOSEPH HOSPITAL FOUNDATION             STANDARD OIL FIELD WORKS
P.O. BOX 79357                        1100 W. STEWART DRIVE                      2310 WESTGATERD BUILDING 12
CITY OF INDUSTRY, CA 91716-9357       ORANGE, CA 92863-5600                      SANTA MARIA, CA 93455




STANLEY RAYMOND CRANE                 STAPLES BUSINESS ADVANTAGE                 STATE COLLEGE, LLC
123 LORIMER AVENUE                    PO BOX 83689                               2345 NW HAYES AVE
SALINAS, CA 93901                     CHICAGO, IL 60696-3689                     CORVALLIS, OR 97330




STATE COMPENSATION INSURANCE FUND     STATE OF CALIFORNIA ATTORNEY GENERAL       STATE OF CALIFORNIA ATTORNEY GENERAL
PO BOX 8192                           ATTN: XAVIER BECERRA                       ATTN: XAVIER BECERRA
PLEASANTON, CA 94588                  1300 I ST, STE 1740                        PO BOX 944255
                                      SACRAMENTO, CA 95814                       SACRAMENTO, CA 94244-2550




STATE OF CALIFORNIA DOSH              STATE OF CALIFORNIA-EDD                    STATE OF COLORADO ATTORNEY GENERAL
1515 CLAY ST.                         P.O. OFFICE BOX                            ATTN: CYNTHIA H. COFFMAN
SUITE 1302                            SACRAMENTO, CA 94280-0001                  RALPH L CARR COLORADO JUDICIAL BLDG
OAKLAND, CA 94612                                                                1300 BROADWAY, 10TH FL
                                                                                 DENVER, CO 80203



STATE OF NEW YORK ATTORNEY GENERAL    STATE OF NEW YORK ATTORNEY GENERAL         STATE WATER RESOURCES
ATTN: ERIC T. SCHNEIDERMAN            ATTN: LETITIA A. JAMES                     P.O. BOX 944212
THE CAPITOL                           DEPT. OF LAW                               SACRAMENTO, CA 94244-2120
ALBANY, NY 12224-0341                 THE CAPITOL, 2ND FL
                                      ALBANY, NY 12224
            Case &9:19-bk-11573-MB
STATEWIDE SAFETY   SIGNS, INC.       Doc 40 FAMILY
                                     STEINWAND  Filed 08/13/19
                                                       TRUST DTD     Entered 08/13/19 17:21:01
                                                                               STEPHANE             Desc
                                                                                        TRUST #109383
522 LINDON LANE                       Main
                                     1214   Document
                                          WARREN  ST         Page   38 of 42 WELLS FARGO BANK TRUSTEE
NIPOMO, CA 93444                     PLACENTIA, CA 92870-3638                  DENVER, CO 80217




STEVE KNUTZEN                        STEVEN ALAN SANDITEN                      STEVEN D. CRIBB
520 LUNALIL HOME RD 338              3314 E. 51ST ST. SUITE 207K               700 LEISURE LANE
HONOLULU, HI 96825                   TULSA, OK 74135                           SACRAMENTO, CA 95814




STEVEN K HEYING                      STEVEN R TOSCHI                           STINER A. DOTSON
1800 ASH AVE                         340 BECKETT PLACE                         7380 S. EASTERN AVE, STE 124 - 248
COTTAGE GROVE, OR 97424              GROVER BEACH, CA 93433                    LAS VEGAS, NV 79123-1552




STONER FAMILY TRUST                  STRATA-ANALYSTS GROUP INC.                SURVIVOR'S TRUST OF THE LEMBESIS
JAMES G. SANFORD TRUSTEE             P.O. BOX 7632                             TRUST
100 WEST LIBERTY STREET. SUITE 900   LONG BEACH, CA 90807-0632                 7848 11TH STREET
RENO, NV 89501                                                                 BUENA PARK, CA 90621




SUSAN J. CONDIE                      SUSAN NOREEN BOYDEN                       SUSAN PETROVICH
2870 SHALE CREEK DRIVE               1364 EMERAUDE GLEN                        BROWNSTEIN HYATT FARBER SCHRECK LLP
RENO, NV 89511-9147                  ESCONDIDO, CA 92029                       1021 ANACAPA ST., 2ND FLOOR
                                                                               SANTA BARBARA, CA 93101




SUSAN RIGHETTI                       SUSANNA SEDGWICK TRUSTEE FIDUCIARY        SUTHERLAND RESOURCES INC.
7476 GRACIOSA ROAD                   TRUST COMPANY INTERNATIONAL, ATTN:        675 BERING DRIVE, SUITE 100
SANTA MARIA, CA 93455                LAURA PALMISANO-GRAHAM                    HOUSTON, TX 77057
                                     280 PARK AVENUE, 7TH FLOOR
                                     NEW YORK, NY 10017



SWEET OIL TOOL RENTAL, INC           SWRCB/SWFEES                              TAURUS ENGINEERING, INC.
3511 GETTY ST                        P.O. BOX 100                              2000 W. COWLES STREET
BAKERSFIELD, CA 93308                SACRAMENTO, CA 95812-0100                 LONG BEACH, CA 90813




TEETER MARTIN BRYANT                 TELEPACIFIC COMMUNCATIONS                 TERESA ROGERSON
6216 KETTLEROCK MOUNTAIN CT.         515 S. FLOWER STREET, 45TH FLOOR          1120 OHIO ST
BAKERFIELD, CA 93313                 LOS ANGELES, CA 90071                     VALLEJO, CA 94590




TERRI DENISE WHITLOCK                TERRY MICHAEL NORMAN TRUSTEE              TETRA OIL COMPANY
P.O BOX 277                          3805 CHURCHIL DRIVE                       1400 EASTON DRIVE, SUITE #152
TISOMINGO, OK 73460                  LAKE HAVASU CITY, AZ 86406                BAKERSFIELD, CA 93309




THE MORGANTI RANCH                   THE BEATRIX TRUST C/O THE COX OFFICE      THE CRANE GUYS, LLC
P.O. BOX 2075                        419 PARK AVE. SO., SUITE 1302             12731 LOS NIETOS ROAD
ORCUTT, CA 93455                     NEW YORK, NY 10016-8410                   SANTA FE, CA 90670
            Case
THE ENGELBERT     9:19-bk-11573-MB
               FAMILY TRUST UTD 4/11/01   DocESTATE
                                          THE   40 Filed
                                                     OF MARK08/13/19    Entered
                                                              D CONNOLY C/O       08/13/19  17:21:01
                                                                                    THE HUNTER           Desc
                                                                                               LIVING TRUST DTD 10/19/90
5430 W. IVANHOE COURT                      Main Document
                                          KREATIVE                Page 39 of 42
                                                   BOOKKEEPING, WILLIAM             P.O. BOX 5275
CHANDLER, AZ 85226                        M.REBERO                                  SANTA BARBARA, CA 93150
                                          901 SNEATH LANE, SUITE 100
                                          SAN BRUNO, CA 94066



THE LAW OFFICE OF SUSAN M. WHALEN         THE LAW OFFICE OF SUSAN M. WHALEN         THE MARSHALL FAMILY PLAN, L.P.
P.O. BOX 938                              SUSAN M. WHALEN, ESQ.                     4722 OCEANRIDGE DRIVE
LOS OLIVOS, CA 93441                      2806 ALTA STREET                          HUNTINGTON BEACH, CA 92649
                                          LOS OLIVOS, CA 93441




THEODESIA GEISLER                         THEODORE A. SCHILLING                     THEODORE B. WANBERG
1049 MERRYMAN AVENUE                      7253 GADWALL WAY                          10448 WHEATRIDGE DRIVE
KLAMATH FALLS, OR 97603-363               O'FALLON, MO 63368-8048                   SUN CITY, AZ 85373




THEODORE KRUGER                           THERESA CHAPPUIS DE SOLIS                 THERESA LEE BROWN
27981 CALLE VALDES                        JR. CANTA 233                             1809 HARPER AVE
MISSION VIEJO, CA 92692                   LIMA 13LIMA                               HERMOSA BEACH, CA 80254




THOMAS BATTEN                             THOMAS E. CONNOLLY                        THOMAS E. MORLOCK TRUST DTD 11/13/87
1301 QUARRY COURT, # 306                  2121 DONALD DR #17                        6640 REDWOOD DRIVE # 104
RICHMOND, CA 94801-4154                   MORAGA, CA 94556                          ROHNERT PARK, CA 94928




THOMAS J. WETZEL                          THOMAS M. HOLDEN,TRUSTEE OF THE           THOMAS N. & MARILYN I. BRALY
2224 LITTLER LANE #3                      THOMAS                                    P.O. BOX 949
LAKE HAVASU CITY, AZ 86406                4913 W. 97TH ST.                          LOS ALAMITOS, CA 90720
                                          OVERLAND PARK, KS 66207




THOMAS SCANLON                            THORCO INC.                               TIM MCLAUGHLIN
1539 TAVERN ROAD # 49                     11904 BURKE STREET                        1127 BUCHINGHAM DR # F
ALPINE, CA 91901                          SANTA FE SPRINGS, CA 90670                COSTA MESA, CA 92626




TIMOTHY NACCARATO                         TIMOTHY NELSON MUSCIO                     TINA L. THRASHER
3354 MARINA COVE CIRCLE                   4411 COUNTRYWOOD DRIVE                    17842 SOUTH MOUNTAIN ROAD
ELK GROVE, CA 95758                       SANTA MARIA, CA 93455                     SANTA PAULA, CA 93060




TITAN ELECTRIC                            TITAN OILFIELD SERVICES                   TMG TRANSPORTATION INC.
15709 SUSAN EILEEN AVE.                   21535 KRATZMETER ROAD                     P.O. BOX 5547
BAKERSFIELD, CA 93314                     BAKERFIELD, CA 93314                      FULLERTON, CA 92838




TOSHIAKI DOJIRI                           TRINITY CHRISTIAN CENTER OF SANTA ANA     TRUSTEES OF THE TOM & RUTH FLIPPEN
9713 LAMAR ST.                            IC TBN STEWARDSHIP DEVELOPMENT            544 VILLAGE COURT
TORRANCE, CA 90608                        2442 MICHELE DRIVE                        DINUBA, CA 93618
                                          TUSTIN, CA 92780
            Case
U.S. DEPARTMENT OF9:19-bk-11573-MB
                   TRANSPORTATION    DocENVIRONMENTAL
                                     U.S.  40 Filed 08/13/19
                                                        PROTECTIONEntered
                                                                   AGENCY    08/13/19   17:21:01
                                                                               U.S. EQUAL          Desc
                                                                                          EMPLOYMENT OPPTY
1200 NEW JERSEY AVE, SE               Main Document
                                     PACIFIC                Page
                                             SOUTHWEST, REGION IX 40 of 42     COMMISSION
WASHINGTON, DC 20590                 75 HAWTHORNE ST.                          LOS ANGELES DISTRICT OFFICE
                                     SAN FRANCISCO, CA 94105                   ROYBAL FEDERAL BUILDING
                                                                               255 EAST TEMPLE ST., 4TH FLOOR
                                                                               LOS ANGELES, CA 90012

U.S. EQUAL EMPLOYMENT OPPTY          U.S. EQUAL EMPLOYMENT OPPTY               U/W E W PYNE #01-63904
COMMISSION                           COMMISSION                                P.O. BOX 226270
NEW YORK DISTRICT OFFICE             SAN FRANCISCO DISTRICT OFFICE             DALLAS, TX 75222
33 WHITEHALL STREET, 5TH FLOOR       450 GOLDEN GATE AVENUE
NEW YORK, NY 10004                   5 WEST, P.O BOX 36025
                                     SAN FRANCISCO, CA 94102-3661

U/W E.W.PYNE #01-63904               UBS AG LONDON BRANCH                      UBS AG
P.O. BOX 226270, ATTN; TOM RUCKER    LENDER                                    600 WASHINGTON AVENUE
DALLAS, TX 75222                     JULIAN GOULD                              STAMFORD, CT 06901
                                     600 WASHINGTON AVENUE
                                     STAMFORD, CT 06901



UBS, AG                              UNITED SITE SERVICES OF CA, IN            UNITED WELL SERVICES, LLC
600 WASHINGTON BLVD.                 P.O. BOX 93670                            6300 1/2 PRICE WAY
STAMFORD, CT 06901                   CITY OF INDUSTRY, CA 91715                BAKERSFIELD, CA 93308




UNIVERSAL ELECTRIC                   UNIVERSITY OF SOUTHERN CALIFORNIA         UNOCAL C/O CHEVRON USA, INC.
121 N. WESTERN UNIT E4               OFFICE OF PROPERTY MGMT                   6001 BOLLINGER CANYON RD.
SANTA MARIA, CA 93458                UNIVERSITY PARK CAMPUS                    SAN RAMON, CA 94583
                                     UGB-202
                                     LOS ANGELES, CA 90089-8009



UNOCAL                               US EPA                                    V.B. AUTO TRUCK & DIESEL REPAI
C/O TODD LITTLEWORTH                 REGION 8                                  21189 HWY 46
6001 BOLLINGER CANYON RD.            1595 WYNKOOP STREET                       LOST HILLS, CA 93249
SAN RAMON, CA 94583                  DENVER, CO 80202-1129




V.S.S. COMPRESSOR SERVICE            VALERIE COX TRUST A/C #996715 BANK OF     VALERIE V. TWITCHELL, KYLE T. TWITCHELL
16220 GARFIELD AVENUE                NEW YORK/E. FALKENHEIM                    P.O. BOX 1127
PARAMOUNT, CA 90723                  ,ONE WALL STREET 23RD FLOOR               SANTA MARIA, CA 93456
                                     NEW YORK, NY 10286




VANCE BURCHAM                        VAQUERO ENERGY                            VERIZON WIRELESS
30385 CHANNEL WAY DR.                PO BOX 13550                              1095 AVENUE OF THE AMERICAS
CANYON LAKE, CA 92587                BAKERSFIELD, CA 93389                     NEW YORK, NY 10036




VERNE A. ROBINSON                    VICTORY OIL CO.                           VICTORY OIL CO.
226 W. WORKS STREET                  222 WEST 6TH STREET, SUITE 1010           ERIC JOHNSON
SHERIDAN, WV 82801-421               SAN PEDRO, CA 90731                       222 WEST 6TH STREET, SUITE 1010
                                                                               SAN PEDRO, CA 90731




VIRGINIA BAYHA BUCHANAN              VIRGINIA KESTNER GRISWOLD                 VIRGINIA L. HEILIGER
1819 RAND AVE                        210 HALEY LNE                             3941 POLK STREET APT #49
CARSON CITY, NV 89706                WATSONVILLE, CA 95076                     RIVERSIDE, CA 92505
VIRGINIA MAECase   9:19-bk-11573-MB
              EDWARDS                  Doc 40
                                       VOIGT, INC. IIFiled 08/13/19
                                                     DBA SMITTY’S      Entered
                                                                  TOWING         08/13/19   17:21:01
                                                                                   W. J. KENNY CORP.     Desc
P.O. BOX 3154                           Main
                                       1250 W. Document
                                               BETTERAVIA       Page 41 of 42      C/O ALLFIRST BANKCORP TRUST C/O M&T
WICKENBURG, AZ 85358-3154              SANTA MARIA, CA 93455                       BANK
                                                                                   ONE M&T PLAZA
                                                                                   BUFFALO, NY 14203



W. J. KENNY CORP.                      W. WATSON LAFORCE JR.                       W.E. NICOLAI
C/O ALLFIRST BANKCORP TRUST            P. O. BOX 353                               P.O. BOX 91894
25 SOUTH CHARLES STREET BANC 101-591   MIDLAND, TX 79705                           LONG BEACH, CA 90809-1894
BALTIMORE, MD 21201




WALDO A. GILLETTE, JR.                 WALLACE REV FAMILY TRUST                    WANBERG TRUST
PO BOX 877                             35-54TH PLACE # 6                           299 S 5TH AVENUE
FRIDAY HARBOR, WA 98250-0877           LONG BEACH, CA 90803                        CORNELIUS, OR 97113-791




WASTE MANAGEMENT                       WASTE MANAGEMENT                            WEATHERFORD COMPLETION SYSTEMS
1001 FANNIN STREET                     P.O.BOX 541065                              PO BOX 1668
HOUSTON, TX 77002                      LOS ANGELES, CA 90054-1065                  VENTURA, CA 93002




WEATHERFORD INTERNATIONAL, LLC         WEIL, GOTSHAL & MANGES LLP                  WELLAWARE HOLDINGS, INC.
2000 ST. JAMES PLACE                   COUNSEL FOR PG&E                            3424 PAESANOS PARKWAY, SUITE 200
HOUSTON, TX 77056                      RACHAEL L. FOUST, ESQ.                      SAN ANTONIO, TX 78231
                                       767 FIFTH AVENUE,
                                       NEW YORK, NY 10153-0119



WELLS FARGO BANK TRUSTEE OF THE        WEST COAST CASING, LLC                      WEST COAST SAFETY CONSULTANTS
JOHNSTON TRUST FBO WM DOUGHTY          5412 STANDARD ST.                           1777 VICENTE DRIVE
801758                                 BAKERSFIELD, CA 93308                       SAN LUIS OBISPO, CA 93405
2222 W. SHAW #11
FRESNO, CA 93711-3407



WEST COAST WELDING & CONSTR. I         WEST COAST WELDING & CONSTRUCTION,          WEST COAST WELDING
MICHAEL BARBEY                         INC.                                        2201 CELSIUS AVENUE
2201 CELSIUS AVENUE SUITE B            2201 CELSIUS AVE., SUITE B                  BUILDING B
OXNARD, CA 93030                       OXNARD, CA 93030                            OXNARD, CA 93030




WESTEC                                 WESTERN DISTRICT OF NEW YORK                WESTERN DISTRICT OF NEW YORK
210 E. CENTER STREET                   ATTN: JAMES P. KENNEDY                      ATTN: JAMES P. KENNEDY
TAFT, CA 93268                         100 STATE ST                                138 DELAWARE AVE
                                       ROCHESTER, NY 14614                         BUFFALO, NY 14202




WESTERN FABRICATION                    WESTEX                                      WILLIAM A. NOLL
420 30TH STREET                        PO BOX 5587                                 660 S. ORANGE GROVE BLVD. A
BAKERSFIELD, CA 933301                 OXNARD, CA 93031                            PASADENA, CA 91105-1789




WILLIAM BOYD WELLS                     WILLIAM C. GATHAS JR.                       WILLIAM DOUGHTY
2855 ACORN STREET                      1308 E. ROSEWOOD AVE.                       P.O. BOX 626
LEBANON, OR 97355                      ANAHEIM, CA 92805-1118                      HATCH, UT 84720
            Case 9:19-bk-11573-MB
WILLIAM E. ROTH                     Doc 40H TAYLOR
                                    WILLIAM     Filed&08/13/19     Entered
                                                       ANNE B TAYLOR         08/13/19   17:21:01
                                                                               WILLIAM HA           Desc
                                                                                          TAYLOR TRUSTEE
1991 WEBSTER ST.                     Main
                                    4650   Document
                                         DULIN RD. SPACE 9 Page 42 of 42       4650 DULIN RD SPACE 9
PALO ALTO, CA 94301                 FALLBROOK, CA 92028-9346                   FALLBROOK, CA 92028-9346




WILLIAM J. BEDFORD                  WILLIAM L. FOSTER                          WILLIAM L. HJORTH TRUST
1489 POPPY PEAK DR.                 3983 RIDGE ROAD                            324 C STREET APT 151
PASADENA, CA 91105                  BUFORD, GA 30519-371                       CHULA VISTA, CA 91910




WILLIAM PAUL BLAIR                  WILLIAM W. JENNY JR.                       WILLIAMS HOLDING COMPANY
1946 SAN PASQUAL ST.                5101 EAST CAMINO ALISA                     1801 CENTURY PARK EAST # 2400
PASADENA, CA 91107                  TUCSON, AZ 85718                           LOS ANGELES, CA 90067




WM & JAMES KINDEL, SUCC. TRUSTEES   WYATT SLOAN-TRIBE                          XCHEM OILFIELD CHEMICALS
1614 VIA SAGASAN                    DEPUTY ATTORNEY GENERAL                    P.O. BOX 971433
CLEMENTE, CA 92673-3706             300 S. SPRING STREET, SUITE 1702           DALLAS, TX 75397-1433
                                    LOS ANGELES, CA 90013




YORBA LINDA WATER DISTRICT          YWCA OF GREATER LOS ANGELES                ZACHARY MORRISON
1717 E. MARCANTONIO                 3345 WILSHIRE BLVD., SUITE 300             1814 FRANKLIN STREET SUITE 800
PLACENTIA, CA 92870                 LOS ANGELES, CA 90010                      OAKLAND, CA 94612-3438




Total: 1155
